 FLORIDA STEEL CORPORATION97Florida Steel CorporationandUnited Steelworkers ofAmerica,AFL-CIO.Cases12-CA-6032(1--4),12-CA-6067-3, and 12-CA-6100November 26, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn March 4, 1974, Administrative Law Judge IrvingM. Herman issued the attached Decision in this pro-ceeding. Thereafter, General Counsel and the ChargingParty filed exceptions and supporting briefs, and Re-spondent filed separate briefs in answer to the GeneralCounsel's and Charging Party's exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith.ITHE ALLEGED 8(a)(1) CONDUCTA. The UnlawfulInterrogationof PurscellThe Administrative Law Judge found that the inter-rogation of employee Richard Purscell was not an8(a)(1) violation because, according to the credited tes-timony, Purscell had already disclosed his union affilia-tion to Foreman Hunziker before the alleged interroga-tion by Superintendent Allen occurred.The uncontroverted testimony of Purscell was thatabout a week after May 16,' when he had told Fore-man Hunziker that he was a union organizer, he wascalled into Plant Superintendent Bill Allen's office.Purscell testified that Allen said he wanted to find outif Purscell was a "volunteer organizer" or had been"persuaded" by someone else to support the Union,and if he was really for the Union. When Purscellanswered in the affirmative, Allen responded by sayingthat he could not understand that and was shocked thatPurscell had "turned against the Company," in light ofthe wages and promotions the Company had given him.We find that the Employer had no legitimate reasonfor the interrogation and that it was strictly concernedwith Purscell's union activity. Considering that theEmployer failed to give Purscell assurances that noreprisalswould be taken against him for answeringiAll dates hereinare in1973 unless otherwise notedAllen's questions openly, we find that the purpose andeffect of the interrogation was to intimidate Purscell inhis pursuit of protected union activity, and was there-fore coercive. Unlike our colleague who dissents as tothis finding,'we can perceive of no other reason forAllen's interrogation of Purscell, nor does the Re-spondent offer any evidence to justify Allen's actions.In these circumstances, the fact that Purscell had ear-lier voluntarily revealed his union affiliation to a com-pany foreman does not, in our view, negate the coercivenature of Allen's interrogation of him. Nor are weconcerned with whether Allen's conduct actually hadan intimidating effect on Purscell as the test is whetheritwould tend to have such an effect on employeesexercising their statutory rights. Therefore, we find theinterrogation of Purscell to be unlawful under Section8(a)(1) of the Act. SeeUniroyal, Inc.,197 NLRB 1034(1972).B.UnlawfulInterrogationof Cone andSullivanAs to Cone and Sullivan, the Administrative LawJudge concluded that "such isolatedinterrogation in acampaignmarked by an apparent general willingness ofemployees to identify themselves openly for the Unioncannot suffice . . . to supportan 8(a)(1) finding." Therecord establishes, however, that at the time whenCone and Sullivan were asked about their interests inthe Union none of the employees had voluntarily dis-closed their support of the Union or their positions asemployee organizers to the Company. This self-disclo-sureprocedure did not begin until May 16, after thedischarge of employee Cone.On the morning of April 18, after the first unionmeeting, according to the uncontested testimony ofCone, Foreman Williams approached him and askedhim if he knew anything about the Union's organizingcampaign. Cone replied that he had enough other prob-lems "without worrying about the Union." And em-ployee James Sullivan testified without contradictionthat on April 19 he was approached by his supervisor,Stuart Shook, and asked if he was for "the Union bit"to which Sullivan answered that he was.It is obvious from the timing of the questions in-volved herein that the Respondent was attempting tofind out the extent of union support among the em-ployees following the first employee union meeting ofApril 17. No other reason for such interrogation isadvanced or plausible.We find this, therefore, to be2Chairman Miller is of the opinion that there is insufficient evidence hereto find a violation of Sec.8(a)(1)He fails to understand how Purscell couldpossibly have been intimidated by questions about the union activity whichhe freely had volunteered he was engaging in, and notes that his colleaguesoffer no rationale whateverfor theirnaked conclusion that the "purpose andeffect"was to intimidate Purscell It is clear that it had no such effect, inthe Chairman's view of the record, and he finds no evidence to support theview that it was intended for that purpose.215 NLRB No. 23 98DECISIONSOF NATIONALLABOR RELATIONS BOARDinterrogation of a coercive nature, as it tends to inter-fere with the employees' exercise of rights statutorilyguaranteed.' In view of the fact that we are findingthat Respondent committed other violations of Section8(a)(1) and (3) of the Act, we find, contrary to theAdministrative Law Judge, that these two incidentswere not isolated or insignificant.C.Harassment by Excessive SurveillanceOn May 16, rebar employees Martin, Clemens, andPurscell informed their respective supervisors that theywere union organizers. The foreman on duty, Hun-ziker, immediately telephoned Plant SuperintendentAllen at his home. Allen then came to the plant todiscuss the situation with the foreman and stayed until11:30 p.m. that night. He returned early the next morn-ing and contacted his superiors, Kampouris, Creed,and Haney," all of whom came to the plant on thenext 2 days from their own offices located at least a cityblock away, and spent considerable time on the floor inthe rebar area. In addition, Creed, on May 17, alsomade a night visit to the rebar area of the plant.According to the mutually corroborated testimonyof the three employees which was not discredited, dur-ing the 2-day period following the employees' an-nouncement that they were union organizers, thesesupervisors watched them closely over long periods oftime. Such intense and constant supervision was totallyunprecedented and unexplained. The employees testi-fied that they had never seen Creed before and had seenHaney and Kampouris only once or twice before. AfterMay 18, they did not see these supervisors again.The Administrative Law Judge found that the em-ployees were subjected to an unprecedented vigil, butthat this did not constitute unlawful surveillance, asthere was no evidence that the employees' union activi-tiesrather than their work activities were beingwatched.We disagree.In view of the unprecedented nature of these visitsand their timing-2 days after Purscell, Clemens, andMartin had announced their positions as volunteer un-ion organizers-as well as the absence of any evidencethat the employees' work-related conduct warrantedsuch constant and prolonged policing; we find thatthese visits had the purpose and effect of harassing and3Chairman Miller concurs in this finding for the reason that such interro-gationis "interference" under Sec8(a)(1) inthat employees may well inferthat the employer's purpose is to identify the union proponents so that theymay be subjected to improper pressures He rejects,however, theview thatan employer violates theAct merelybecause he wishes to determine "theextent of Union support" a matter in which the Chairman believes an em-ployer has a natural and legitimate interest4Respectively their positions with the Company were productionmanager, Tampa Reinforcing Steel Division,divisionmanager, TampaReinforcing Steel Division,and general manager, Reinforcing Steel FloridaRegionintimidating the employees because of their union ac-tivities.Accordingly, we find that by such conduct Re-spondent violated Section 8(a)(1) of the Act.'D. No-Solicitation RuleThe parties stipulated at the hearing that Respond-ent has maintained,since1968, the following rule 4among itsestablished plant rules:No person will be allowed to carry on unionorganizing activities on the job. Anyone who doesso and thereby neglects his own work or interfereswith the work of others will be subject to dis-charge. Solicitation for membership, pledges, sub-scriptionsor the unauthorized collection ofmoney, or circulation of petitions or conductingany outside business on the company's time, with-out permission of the Manager is prohibited.The Administrative Law Judge found the rule inquestion to be presumptively valid on its face. TheGeneral Counsel excepted to the prohibitionagainstsoliciting "on company time" as an unlawfully broadrestriction on the employees' right to solicit unionmembership and to circulate petitions during their non-working time. We agree with the General Counsel.The Board inKDI Precision Products, Inc.,185NLRB 335, 336 (1970), held unlawful a rule prohibit-ing employees from soliciting "on company time, orwhile you are rang in on the card" (sic) as undulyrestrictive of their Section 7 rights and a violation ofSection 8(a)(1) of the Act. Also, inThe Ohio MasonicHome,205 NLRB 357 (1973), the Board found invalidan orally promulgated rule against solicitation or distri-bution of union literature "on company time."' TheBoard found that the phrase "on companytime" wasambiguous as it could reasonably be interpreted tomean that an employee may not engage in solicitationor distribution at any time the employee is on the clockeven at a time the employee had finished his work andis in a nonwork area.More recently, the Board held, inEssex Interna-tional, Inc.,211 NLRB 749 (1974), that a rule prohibit-ing solicitation "during working hours" unduly re-stricts employees in the exercise of their Section 7rights.'We find that the term "company time," like5SeeOhio Hoist Manufacturing Co.,189 NLRB 685 (1971)6Chairman Miller, who dissented without comment from the finding thatthe no-solicitation rule inThe Ohio Masonic Homecase was invalid, hasreconsideredhis positionconcerningthe presumptivevalidity ofthe rule inthat case and now adheres to the majority view therein as to that issue. SeeQIC Corporation,212 NLRB No 9 (1974), andKDl Precision Products,Inc, suprarThe Administrative Law Judge herein found that a rule prohibitingsolicitation during working hours would be presumptively valid However,subsequent to the Administrative Law Judge'sDecision,the Board came toa contrary conclusion inEssex International, Inc., supra. FLORIDA STEEL CORPORATION99"working hours" is unduly ambiguous and tends toconnote all paid time from the beginning to the end ofthe work shift, and can easily be interpreted as a restric-tion on solicitation during breaktime or other periodswhen employees are compensated although not activelyat work. Therefore, considering also that there was noevidence adduced that such a broad rule was necessaryto maintain discipline or production, and the rule wasnot posted until after the union campaign began, wefind that thisrule isunduly restrictive of the employees'rights under Section 7 of the Act to engagein unionactivities and is, therefore, presumptively invalid andviolative of Section 8(a)(1) of the Act.E. Enforcementof the No-Solicitation RuleThe Administrative Law Judge found that the warn-ing letter given to employee J. W. Sullivan for violationof company rule 4 was not unlawful.We disagree.Although rule 4 had been in existence since 1968,according to the record it was not posted until 1-2weeks after Sullivan had received his warning letter,and no evidence was adduced that the employees wereever made aware of this rule,prior to its posting.Sullivan admitted that on May 21,while he and twoother mechanics were waiting for some maintenanceemployees to finish work on the "mag"cable,he askedthe employees how they felt about theUnion. Theyreplied that if the Union got in they would sign up. Thiswas the entire extent of the conversation.Later thatmorning, Sullivan was given a written reprimand fromGeneral Foreman Hastings for soliciting on the job.'It is important to note that there is no evidence thatSullivan ever actually solicited another employee. Inour opinion, this was nothing more than a conversationbetween two employees as there was no direct solicita-tion or showing that the two employees at any timestopped working.9Also, Sullivan's conversation, towhich the warning apparently referred,was of a verybrief duration lasting no more than a few seconds andit neither interfered with nor held up production. Fur-thermore,the Board has found warnings against solici-tation to be invalid where the employees soliciting werenot engaged in work but rather,through no fault oftheir own,were waiting to perform work.10Thus, in finding,contrary to the Administrative LawJudge, that the warning notice to Sullivan interferedwith his Section 7 rights and violated Section 8(a)(1),we rely upon the following factors:8The writtenreprimand stated that"On 5/21/73 youwere solicitingemployeesduring theirworking timeThis is prohibited Further violationsof companyrules will result infurtherdisciplinary action upto andincludingdischarge."9Montgomery Ward & Co, Incorporated, 202NLRB 978 (1973)10Exide Alkaline Battery Division of ESB, Inc,177 NLRB 778 (1969),andMuellerBrass Co., a Subsidiary of U V Industries, Inc,204 NLRB 617(1973).(1) The rule was too broad and ambiguous; (2) it wasnot posted until 1-2 weeks after Sullivan received thewarningletter and up until that time the employeeswere unaware of its existence; (3) there was no evidencethat Sullivan actually solicited other employees or thathis conversation with the two employees interferedwith the employees' work; (4) the conversation wasonly of a moment's duration; and (5) the issuance of awarning of this nature was totally unprecedented.Accordingly, we find that the issuance of a warninglettertoSullivanwas a violation of Section8(a)(1)."IITHE ALLEGED 8(a)(3) VIOLATIONSThe Administrative Law Judge concluded that thedischarges of employees W. C. Martin, Richard Pur-scell, and Henry G. Blessing were not in violation ofSection 8(a)(1) and (3) of the Act. He found that theywere discharged not for their union activity but ratherbecause the Employer had good cause for terminatingthem.We disagree.A. TheDischargeof W. C.MartinThe Administrative Law Judge held that employeeW. C. Martin was discharged solely for threateningother employees. The record convinces us that Martinwas fired for his union activities.According to the credited testimony, on or aboutJune 27, Martin, who had been employed at Respon-dent's plant since 1966, notified his foreman that hehad signed a union card and was now trying to organizefor the Union. Martin testified without contradictionthat on June 29 he was called into Division ManagerBodeman's office. Bodeman told him that he had heardthatMartin had threatened the employees by sayingthat if they did not join the Union they would not havei iContraryto our dissenting colleague, wefind thatSullivan was notdischarged for his union activities in violation of Sec 8(a)(3)Our colleaguemistakenly states that "Sullivan was told by Hasting that he was fired forbreakingacompanyrule and damaging company property." Our colleagueimplies that the "company rule" refers only to the no-solicitation ruleHowever, as more fully set forth in the Decision of the Administrative LawJudge, neither the Employer's witnesses nor Sullivan testified that he wasfired for violating only the no-solicitation ruleRather,the credited tes-timony was that Sullivan was discharged for his prior work record and hisnegligence in causing an accident which resulted in extensive damage tocompany property Thus, our colleague minimizes the fact that Sullivan hadpreviously received disciplinary reports for tardiness and an unexcusedabsence in addition to one for violation of the Company's no-solicitationrule The dissentalso ignoresthat the Administrative Law Judge discreditedthe testimony of Sullivan and credited the testimony of the Employer'switnessesregarding the extent of the damage to company property andSullivan's culpability thereforContrary to our colleague's view, the discharge of Martin, which we findviolative of Sec.8(a)(3), is clearly distinguishable from Sullivan's termina-tionUnlike Sullivan, Martin, who had worked for the Company for 6 years,had no prior disciplinary record Also, in Martin's case, the Employer ad-mitted that he was discharged for violating the Company's no-solicitationrule 100DECISIONSOF NATIONALLABOR RELATIONS BOARDa job when the Union did come in and that they wouldbe fired. 12Although Martin denied making such athreat and asked who his accusers were, Bodeman de-clined to give that information and suspended him for3 days and, thereafter, terminated him on July 3.The Administrative Law Judge found that Martinwas suspended and discharged solely for threateningother employees. The evidence does not support thisfinding. Bodeman on cross-examination admitted thatMartin was suspended "for soliciting on company timein violation of Rule 4" and in order to give Bodemanand Department Superintendent Campbell time to in-vestigate the charge against Martin regarding his al-leged threats to employees. Also, the Company's disci-plinary report regardingMartin's 3-day suspensionstated that Martin was suspended for "carrying on un-ion organizing activities on the job" in violation ofplant rule 4.13Martin testified that at the time of termination hewas told by Campbell that he was discharged for "talk-ing union." While Campbell maintained that the pri-mary reason for Martin's discharge was that he"threatened the security of people at work," he did notdeny that he may have reprimanded Martin for "talk-ing union" to the men on the job. Campbell also admit-ted that during the discharge interview he informedMartin "that he [Martin] had violated Company Rule4 which prohibits solicitation or union activities oncompany time." Furthermore, Bodeman on cross-examination admitted that one of the reasons for Mar-tin's dismissal was his violation of rule 4. Based on theadmissions of Respondent's witnesses, there is no ques-tion but that Martin was terminated, at least in part, forviolation of Respondent's no-solicitation, no-distribu-tion rule, which we have heretofore found invalid.In sum, finding that Martin was discharged for en-gaging in protected Section 7 activities, we rely uponthe following factors:(1)Martin was never told who had accused him ofmaking threats and the Employer failed to present anywitness to testify to having been threatened by Martin;(2) the undisputed evidence that Campbell had accusedMartin of "talking union" and the admission by Camp-bell and Bodeman that Martin was fired for violatingrule 4; (3) as stated above, prior to the advent of theunion campaign, rule 4 was never posted, and the issu-ance of a written reprimand or a discharge for violationof this rule was totally unprecedented; and (4) the re-12Bodeman was informed of the alleged threats by Rolling Mill Supenn-tendent Campbell13The disciplinary report in the part entitled "Statement to Employees"stated, "During the week ending 6/30/73 while working as Mill Craneman,you were in violation of Rule #4 when you carried on union organizingactivities on the job and threatened employees' loss of jobs You are herebysuspended from work for 3 days pending further investigation and willreturn to workon Tuesday July 3, 1973 at8.00 a.m. to determine finaldisposition of this matter "cord does not establish that Martin had ever solicitedany employee, nor was there,any evidence that Martinmade comments regarding the Union to any employeesduring his or their worktime or that he in any waycaused production or discipline to be impaired.In these circumstances, we find that Respondent'salleged reason for the discharge was pretextual andMartin was discharged for his union activity in viola-tion of Section 8(a)(3) and (1) of the Act.B.The Discharge of Richard PurscellThe Administrative Law Judge found that Purscell,who was hired in August 1972, and fired June 11, wasdischarged because of his involvement in four separatedisciplinary incidents.We disagree.On May 18, 2 days after his announcement on May16 that he was a union organizer, Purscell received awarning letter and a 1-day suspension for operating aforklift on May 15 at an unsafe speed and in an unsafemanner. No one had mentioned this infraction to himon May 15, when the incident allegedly occurred. Pur-scell's second safety infraction, for which he received averbal warning on June 6, was riding on the side of atruck. The Administrative Law Judge neither creditednor discredited Purscell's testimony that he had donethe same thing in the past without criticism as had "justabout anybody that had worked there," including hisforeman. On June 8, Purscell received another safetywarning for an accident in which he damaged a tractor.The undisputed evidence discloses that, before theunion drive began, employees Alvarez and Sanderswere involved in similar accidents which had causedmore extensive damage than Purscell's accident, yetthey received no discipline whatsover.In the meantime, on May 23, Purscell had receiveda written warning for being absent from work withouta doctor's excuse. Purscell's uncontroverted testimonywas that he became ill while at work on May 21 andhis foreman allowed him to leave work early. On May22, he called Superintendent Allen's office and toldAllen's secretary that he was still sick and would beabsent that day. She replied that was all right. On thefollowing day, May 23, he reported to work without adoctor's excuse for which he received a written warn-ing. According to Purscell's uncontradicted testimony,he had also been out sick in March and returned towork without a doctor's excuse, but was not given areprimand at that time.The record discloses that Purscell had been the sub-ject of special scrutiny, interrogation, and harassmentfrom the first day following his announcement that hewas a union organizer. Indeed, at about the same timethat he received the written reprimand for his unex-cused absence, Allen had interrogated him regarding FLORIDA STEEL CORPORATION101his union activities, as discussedsupra.The record fur-ther shows that the treatment given Purscell changedafter he announced his union involvement. Thus, priorto his union involvement he was not given a warningfor being absent without a doctor's excuse. In addition,the treatment accorded Purscell with regard to his acci-dent was different from the treatment two other em-ployees received who were involved in similar acci-dents. Further, we find significant the fact that all thealleged rule infractions occurred after the Companylearned that Purscell was a union organizer. Prior tothis,Purscell had had a clean record, except for onewritten warning which he had received 6 months previ-ously. Indeed, Purscell had recently received a promo-tion and severalraises. In these circumstance, we findthat the four alleged disciplinary incidents relied uponby Respondent as reasons for terminating Purscell wereseized upon as pretexts to conceal the real reason forthe discharge, namely, Purscell's union activity. Ac-cordingly, we find that Purscell was discharged for hisunion activity in violation of Section 8(a)(3) and (1) ofthe Act.C.TheDischargeof Henry E.BlessingThe Administrative Law Judge found that the Com-pany dischargedBlessing forattempting to strike Fore-man Shook. We disagree with this finding.HenryBlessing washired in July 1972 and dis-charged on May 31. He worked directly under Fore-man Shook, whose immediate supervisor was GeneralForemanHastings.Blessing notified Hastings on May23 that he was a volunteerorganizerfor the Union. OnMay 28,Blessing andShook got into a verbal spatduring which Blessing told Shook, "God dammit quitpushing so hard. Back up a little bit." Blessing testifiedthat after his remark Shook told him that "He wasn'tgoing to allowone to cuss at him or no one else, andthat he didn't have to take it." Shook credibly testifiedthatBlessing,in utteringhis remarks, drew back his leftfist as if to strike him. Shook further testified that hedid not report the incident to his superior, GeneralManager Hastings.Another foreman, however, in-formedHastingsof the incident and, on May 30, Bless-ingwas calledintoHastings'office.Hastings toldBlessing that he had heard aboutBlessing's cursing andthreatening Shook, that he would not allow it, and thatBlessingshould report back the following morningwhen he would receive disciplinary action. The nextday Blessing was called into Hastings' office againwhere Shook, under orders fromHastings, told him hehad to terminate him because "if Blessing got awaywith it" everybody else would expectsimilar treatment.We find that the stated reason forBlessing'sdischarge-histhreateninggesturetowardShook-was pretextual and Blessing was dischargedfor engaging in protected conduct under Section 7 ofthe Act. In reaching this conclusion, we have consid-ered the Respondent's known hostility to the Union,the fact that Blessing had received no prior disciplinarywarnings, and the timing of Blessing's discharge, 8 daysafter he announced his involvement in the union organ-izing effort.We also consider significant Shook's tes-timony that he had not thought that Blessing's act was"that serious" and that he told Blessing, "I want youto know I had nothing to do with turning you no."Therefore, we find that the Respondent, by dischargingBlessing, violated Section 8(a)(3) of the Act.14CONCLUSIONS OF LAWWe adopt the Administrative Law Judge's Conclu-sions of Law to the extent that they are consistent withthe following additional conclusions which we herebymake.1.By promulgating and maintaining a no-solicitationrule which prohibits employees from soliciting for theUnion in work areas during their nonworking time andby giving out a warning letter for violating this prohibi-tion,Respondent has violated Section 8(a)(1) of theAct.2.By interrogating employees with regard to theirunion membership and activities, Respondent has vi-olated Section 8(a)(1) of the Act.3.By harassing employees by extensivesurveillanceand policing of employees who are known union sup-porters, Respondent has violated Section 8(a)(1) of theAct.,4. By discharging W. C. Martin, Henry E.Blessing,and Richard Purscell, Respondent has violated Section8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices in violation of Section8(a)(1)and (3) of the Act, we shall order Respondent to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.14ChairmanMiller wouldagree with the Administrative Law Judge'sfinding that Respondent fired Blessing for threatening Foreman Shook andnot because of his union activitiesWhether Shookviewed the threat as aserious disciplinary offense is,in the Chairman's view,irrelevant to the issueof whetherthe company management can legally and properly maintainplant discipline by discharging an employee for thiskind of activity TheChairman believes it can, and did There is no showing that other employeeswere permitted to engage in such threats with impunity and hence theChairman sees no ground for finding it pretextual 102DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that Respondent issued an unlawfulwarning letter to J. W. Sullivan, we shall order that theRespondent rescind that notice and expunge any refer-ence to it from Sullivan's personnel files.Having found that Respondent has violated Section8(a)(3) and (1) of the Act by discharging W. C. Martin,Henry E.Blessing,and Richard Purscell, we shall or-der Respondent to offer them immediate and full rein-statement to their former jobs, or, if those jobs nolonger exist, to substantially equivalent positions, with-out prejudice to their seniority or other rights and privi;leges,and make them whole for any loss of earningsthey may have suffered as a result of the discriminationagainst themby paying to each a sum of money equalto that which he would have earnedas wages, from thedate on which he was discharged to the date of Respon-dent's offer of reinstatement, less his net earnings dur-ing said period.Backpay shall be computed in the manner describedinF W. Woolworth Company,90 NLRB 289 (1950),andIsisPlumbing & Heating Co.,136 NLRB 716(1962).ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Florida SteelCorporation,Tampa, Florida, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees as to theirunion mem-bership and activities.(b)Harassing employees by extensivesurveillanceand policing of the employees who are known unionsupporters.(c) Discharging employees, or otherwise discriminat-ing in regardto their hire or tenure of employment, inorder to discourage membership in United Steelwork-ers of America, AFL-CIO, or any other labor organi-zation.(d) Promulgating,maintainingin effect, enforcing,or applying any rule or regulation prohibiting its em-ployees from soliciting on behalf of any labor organiza-tion in work areas during their nonworking time, anddistributing union literature in nonworkareas duringtheir nonworking time.(e) Reprimanding or giving warning letters for viola-tion of an unlawful no-solicitation rule.(f) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organ-izations, including the above-namedorganization, tobargain collectively through representatives of theirown choosing,to engagein concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to W. C. Martin, Richard Purscell, andHenryBlessing immediateand full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges previouslyenjoyed, and make them whole for any loss of pay theymay have sufferedas a resultof the discriminationpracticed against them in the manner set forth in thesection of this Decision entitled "The Remedy," withinterest thereon at 6 percent per annum.(b) Rescind the rule against solicitation on companytime.(c)Rescind the unlawful warning letter issued toemployee J. W. Sullivan and expunge from his person-nel file any reference thereto.(d) Preserve and, upon request, make available to theBoard or its agents, forexaminationand copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its plant in Tampa, Florida, copies of theattached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted byRespondent immediately. upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnoticesare not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaintbe dismissedas to those allegations not specifically found herein.MEMBER FANNING, concurring in part and dissenting inpart:I agree that Respondent violated Section8(a)(1) and(3) as set forth by my colleagues in their majority opin-ion. In addition, however, I would also find that Super-visorsAllen's andBreglar's interrogations of Fer-is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the noticereading"Posted by Orderof the National Labor RelationsBoard" shall read"Posted Pursuant to aJudgment of the UnitedStatesCourt of Appeals Enforcing an Order of theNationalLabor RelationsBoard." FLORIDA STEEL CORPORATION103raracciowere coercive in nature and violative ofSection 8(a)(1).Moreover, I would further find that Sullivan wasdischarged in violation of Section 8(a)(3). In my opin-ion Sullivan's discharge is a classic example of a pretex-tual discharge. Sullivan joined the Union at its firstmeetingandwas among the admitted unionorganizers.16He was unlawfully interrogated as earlyas April 19, and admitted he was for the Union. OnMay 21, 1973, he received a disciplinary report fromHastings for violation of rule 4, "soliciting employeesduring their work times.""On Sunday, July 22, Sullivan had an accident whenhis crane's boom cables hit a smoke control duct. Ac-cording to uncontradicted and corroborated testimony,the brakes were bad on the crane, and Sullivan hadearlier in the evening reported the bad brakes to theproper management officials. Immediately after the ac-cident, Ringley accused Sullivan of "hotrodding." Sul-livan replied it would be impossible to "hot rod" thecrane. Sullivan was corroborated on this point by Bas-sett, another crane operator who also testified that onoccasion he had also hit the smoke pipe and had en-countered frequent problems with the brakes.18After the accident, General Foreman Hastings tookno immediate action, but said he would look into thematter. Sullivan worked the next day; at the end of hisshift he was called over to a furnace by SuperintendentWeidman who, after Sullivan repeated his account ofthe accident, asked Sullivan if he had ever received adisciplinary report before. Sullivan replied that Hast-ings had written him up for "soliciting on companyproperty."Weidman said he would have to look intothat and would let Sullivan know the next day. Thenext day Sullivan was told by Hastings that he was firedfor breakinga companyrule19 and damaging company16 It should be noted that ultimately the Respondent for one reason oranother terminated all the union organizers.17Note we have found not only that the no-solicitation rule was presump-tively invalid on its face,but that enforcement of the ruleagainst Sullivanviolated Sec 8(a)(1).18Although the Administrative Law Judge makes much of the fact thatBassett may actually have hit a different pipe, in my view,even if it were,true, it has little bearing on the real issue herein19 In my opinion,contrary to the majority's position,this was a clearreference to Sullivan's disciplinary report for "soliciting on company prop-erty."Thus, when Sullivan told Weidman,pursuant to Weidman's inquiry,that he had been written up for "soliciting on companyproperty,"Weidmansaid he would have to look intothat.The majority states that I failed to notethat Sullivan had received a disciplinary report for tardiness and an unex-cused absence In so doing,however, the majority neglects to mention thatthis disciplinary report was given to Sullivan in October 1972, 9 monthsprior to his July 1973 discharge Respondent, in my opinion, was not con-cerned in July 1973 with Sullivan's tardiness or unexcused absence of almosta year past, particularly since there is no indication that Sullivan had beenother than an exemplary employee in that regard or that such past deficien-cies had not been corrected.Generally, such outdated or stale reasonsassigned for discharge are found pretextual in nature On the other hand,Respondent was concerned with union activity and particularly solicitingfor the Union Thus, Martin was discharged for soliciting for the Unionalthough the Respondent contended that the discharge was for threateningproperty.Hastingstestified thatin light of Sullivan'sprior disciplinary reportshe was terminated for destruc-tion of company property.The Administrative Law Judge discredited Sul-livan's version of the accident primarily because of Sul-livan's low estimate of the damage and, substituting hisown judgment, concluded Sullivan was not sufficientlycarefulwith the crane. He found that it cannot beconcluded that Sullivan's discharge was motivated byhis union activity. He further found that Respondent'sconsideration of Sullivan's prior disciplinary record in-dicated only that Sullivan's record was not goodenough to justify his retention after his accident. Henoted that "even if the determining factor were Sul-livan's union solicitation that had resulted in his May21 reprimand, the unprotected nature of such conductwould prevent reliance thereon as a basis for finding aviolation in the discharge."I believe Sullivan's discharge was clearly pretextualin nature. Sullivan was a leading union adherent. Hehad been interrogated in violation of Section8(a)(1).The invalid no-solicitation rule had been dis-criminatorily enforced against him in violation of Sec-tion 8(a)(1). He, like all the other union organizers, wasdischarged. The crane's brakes were admittedly bad.There is no evidence that other employees had beendischarged for accidentlydamagingcompany propertyexcept for Purscell, whose termination we find wasviolative of Section 8(a)(3). Sullivan was not dischargedimmediately, in spite of the alleged extensive damage tocompany property. Rather he was discharged only,afterWeidman told Sullivan he would look into Sul-livan's disciplinary report for "soliciting on companyproperty." This clearly indicates to me that the acci-dent in and of itself was not considered by Respondentserious enough to warrant discharge .2' However, Sul-livan was discharged because he had broken a companyrule or had prior disciplinary reports, and had damagedcompany property, as was confirmed by Hastings.The Administrative Law Judge found the no-solici-tation rule presumptively valid and that it was notdiscriminatorily enforced against Sullivan. He there-fore indicated that he would not find Sullivan's dis-charge violative of the Act even if the determiningother employees In addition, I note thatRespondentultimatelyterminatedall of the employeeunion organizershereinMoreover,Respondent's hos-tility to unionization and, in fact, this Union is further evidenced by itsconduct at its Charlotte, North Carolina,plant where it committed numer-ous violations of Sec 8(a)(1) and (3) SeeFlorida Steel Corporation,214NLRB No 59 (1974) There the Respondentengaged in a similar campaignto eliminate unionsympathizers The Board found that 14 union adherentsweredischargedin violationof Sec 8(a)(3) Ashere, the reasonsgiven forthe dischargeswere clearly pretextualin nature.20While the Administrative Law Judge discredited Sullivan's low esti-mate of the property damage, itappears to me that, if thedamage was asextensive as the Administrative Law Judge concluded it was, Respondentcould have firedSullivan immediatelyfor that reasonalone withoutfindingitnecessary to also rely on Sullivan's pastdisciplinaryreports. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDfactor were Sullivan's union solicitation which had re-sulted in the reprimand.However, contrary to the Administrative LawJudge, we have found not only that Respondent's no-solicitation rule was invalid on its fact but that it wasunlawfully enforced against Sullivan. Sullivan's dis-charge, by Respondent's own admission, was based inpart, as was Martin's, on the unlawful disciplinary re-port which in turn was the result of the unlawful no-solicitation rule. Since Sullivan's union solicitation, ifnot the determining factor, played at least a significantpart in his discharge, it is clear that Sullivan's dischargeviolated Section 8(a)(3). Indeed, I am unable to under-stand the different treatment accorded Martin and Sul-livan by the majority. The majority, with which I con-cur, finds that Martin's discharge was violative of theAct because "there is no question but that Martin wasterminated,at least in part,for violation of Respon-dent's no solicitation, no distribution rule, which wehaveheretoforefoundinvalid"(emphasissupplied)." I am convinced that Sullivan's discharge,likeMartin's, was clearly pretextual and that Sullivanwas fired for his union activities in violation of Section8(a)(3).21 Indeed,even if Respondent also considered Sullivan's 9-month-oldtardiness and unexcused absence,which I doubt, he was still terminated atleast in part for violation of the unlawful no-solicitation ruleWE WILL NOT reprimand or give out warning let-ters to employees for violating an unlawful no-solicitation rule.WE WILL NOTengage inexcessive policing andharassment of our employees because they supporta union.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe rights guaranteed in Section 7 of the NationalLaborRelationsAct, as amended.WE WILL offer immediate and full reinstatementtoW. C. Martin, Henry E.Blessing,and RichardPurscell to their former positions or, if those jobsno longer exist, to substantially equivalent jobs,without prejudice to their seniority or previousprivileges.WE WILL make W. C. Martin, HenryE. Bless-ing, and Richard Purscell whole for any loss of paythey may have sufferedas a resultof our discrimi-nation practiced against them with interest at 6percent per annum.All our employees are free to become, remain, orrefrain from becoming or remaining members of theabove-named or any other labor organization.FLORIDA STEEL CORPORATIONDECISIONAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which bothsideshad the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the law and has or-dered us to post this notice; and we intend to carry outthe Order of the Board, and abide by the following.WE WILL NOT discharge our employees fromwork, or otherwise discriminate in regard to theirhire and tenure of employment in order to discour-age their membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organiza-tion.WE WILL NOT interrogate our employees as totheir union membership and activities, and thoseof their fellow employees.WE WILL NOT enforce company rule 4 which theBoard has found to be invalid, or any rule whichprohibits employees from soliciting on behalf ofany labor organization in work areas during non-working time or distributing union literature innonwork areas during their nonworking time.STATEMENT OF THE CASEIRVING M. HERMAN, Administrative Law Judge: This con-solidated case was tried before me on October 30-31 andNovember 1-2, 1973,' at Tampa, Florida. The charges werefiled by United Steelworkers of America, AFL-CIO, hereincalled the Union, and duly and timely served on Respondent.Complaint issued August 15 and was amended October 15.The primary issues are whether Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended (29U.S.C., §151,et seq.),herein called the Act, by interrogatingits employees concerning their union activities,maintainingsurveillance over such activities,and maintaining and givingeffect to a no-solicitation,no-distribution rule; and violatedSection 8(a)(3) of the Act by the issuance of disciplinaryletters to J.W. Sullivan and W.C. Martin and the dischargeof said employees as well as Gerald W. Cone, Henry E.Blessing,and Richard L. Purscell.Upon the entire record,' including my observation of thewitnesses, and after due consideration of the brief filed onbehalf of Respondent,' I make the following:1All dates are in 1973 except as otherwise stated2Thestenographic transcript contains numerous errors but none of suffi-cient significance to affect the resolution of any substantial issue For thepurpose of clarity, however, p 1119, l 7, is corrected by substituting "Wil-son" for "Russell," and p 1131, 1 9,is corrected by substituting "where"for "we have "3 The General Counsel failed to file a brief Nor did he attempt to coverany of the numerous factual issues in his closing statement at the hearing,a not unwise decision considering the improbability of according the issuesadequate treatment in that manner As a result,however, it has becomenecessary to resolve the issues without the benefit of knowing the General FLORIDA STEEL CORPORATION105FINDINGS AND CONCLUSIONSIRESPONDENTS BUSINESSThe complaint alleges, the answer admits, and I find thatRespondent is a Florida corporation with its principal officeand place of business at Tampa where it is engaged in manu-facturing and selling structural iron and steel products; thatduring the 12-month period immediately preceding the issu-ance of complaint, a representative period, Respondent pur-chased goods and materials valued in excess of $50,000 whichwere shipped to Tampa directly from points located outsideof Florida; and that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.11THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABORPRACTICESA. The Facts1.Organization of the employeesOn April 17 a group of employees numbering somewherebetween 10 and 16 met at a Holiday Inn, signed union mem-bership cards, and agreed to serve as volunteer organizers.They held two more meetings within the next month, mean-while signing up some additional employees. A number of theemployees announced their union affiliation to their supervi-sors.According to at least one supervisor (Williams), the super-visory personnel had been briefed at a staff meeting as earlyas January or February about the possibility of a union drive.On May 18 the employees of Respondent's Tampa Steel MillDivision were sent a letter by the Corporation urging themnot to sign union cards.2.The 8(a)(1) conducta.InterrogationEmployee Grady Lawhorne,` a crane operator, testifiedon directexaminationthat the day before the first unionmeeting he was called to the office of JimHastings,generalforeman of melting and casting, where the following ensued.A. He asked me if I had heard the grapevine rumorabout theunion. I told him I had. He asked me if I knewanything about it,and Itold him I did. He asked mewhat I thought about it. I told him I felt the unions weregood for everybody, at this particularmeeting.Q. Do you know whether or not he madea statementabout whether or not a meetingwas goingto take place?Counsel's position concerning the evidentiary conflicts and the contentionsof RespondentAn 8(a)(3) charge based on his discharge was withdrawnA. He asked me if I was going to attend the meeting.And I told him I would be at the meeting. He asked meif I knew when it was. He said he already knew when itwas.Lawhorne's version of this conversation on cross-examina-tion was as follows:Q. When you got to his office what did Mr.Hastingssay?A. He asked me if I knew about the union movements.Q. What was your reply? To the best of your recollec-tion were those the words that he used?A. I am not going to say those were his exact words.But he asked me about the union meeting.Q. The union, or union meeting?A. Union meeting. If I knew there was a movementfor a unionmeeting.Q. He didn't ask you about the unionin general terms.He asked you specifically about themeeting?A. No, he asked me about both of them. He asked meto start with about the union, and then he asked me ifthere was supposed to bea meeting.Q. When he asked you about theunion,what did yousay?A. I said, "Yes, I know about it."Q. When he asked you about the union meeting whatdid you say?A. I told him I knew about that also.Q.What else did he say?A. He told me he would talk to me the following day.Q. Didn't he, at that time, ask you what you thoughtabout the union?A. No, sir, he asked me the following day what Ithought about the union.Q. He didn't ask you at that time?A. He asked me what I thought about the union?Q. Yes.A. Yes.Q. Didn't you tell him you thought it was a good idea?A. Yes, I did.Q. So, you let him know at thismeeting-the firstconversation you had with him, that you thought theunion was good, because it was a good idea. I think thatiswhat you said, isn't it, sir?A. Yes, sir.Lawhorne also testified on direct to a further conversationwith Hastingsthe day after the April 17 unionmeeting asfollows.Q.What, if anything, did he say at that time to you?A. He asked me who was at themeeting andif we hada good turn out, and if I thought they had a good chanceof winning.Q.What did you tell him?A. I told him I thought they had a good chance ofwinning,and that I was present at the meeting.On cross, however, his testimony concerning this conversa-tion was:Q. He asked you to come in? What was said at thattime?A. He asked me how many were at the union, and'asked if I knew how many. I said, "Iwas." 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. All right. When he asked about how many were atthe meeting, did he ask you for numbers?A. Right. I said I was at the meeting.Q. Did you tell him how many were at the meeting?A. No, sir, I told him I thought we had a good turnout.Q. But you didn't tell him how many other than it wasa good turn out?A. Right.Q. Did you tell him who was there other than your-self?A. No, sir.Q.What else did he ask?A. He asked me what I thought the union chanceswere.Q. That is when you told him that you thought it waspretty good?A. Yes, sir.Q. Did he make any comment to that?A. He said he thought it was pretty good also.He said,"what would you think if I told you I thought it waspretty good, too?"5A thirdconversationwithHastings,according to Law-home, occurredsometime in May"after thesecond[union]meeting."On that occasion,Lawhorne testifiedon direct:A. I was asked about a list which,in turn, later he saidhe already had the list.Q. He told you he had -A. I said an employee had asked me a copy of the listfor phone numbers-DaleRingley-he wanted to con-tact some people. And, I was asked for a copy of this list.My wife copied the list and gave it to him and Mr.Hastingslater ended up with it.Q. You are sayingMr. Hastings' later statement toyou was that he had a list?A. Yes, and that he knew who was at those meetings.Q. When did this occur? Was this after the first meet-ing?A. No, this was after thesecond meeting.Q. What had promptedMr. Hastings, if anything, tosay that he had this list? Did he bung it up out of theblue?A. No, he had asked me about the list; and he hadaskedme how manypeople were at the meeting andwho.Q. When he asked you `who was at the meeting,' whatdid you tell him?A. I told him that I was thereand Ithought we hada good turn out.Q. After you said that, what, if anything, did he say?A. Nothing. We talked about the chance of the union.He made the statement that he thought the union mightwin, too.On cross, he failed tomention Hastings'reference to theUnion's chancesbeing good, and when Respondent's counsel5 In his cross-examination Lawhorne placed this conversation as "thefollowing day" after the first conversation, which was obviously in errorsinceit related to the union meeting on tfiie intervening dayspecifically asked about it Lawhorne replied that that hadoccurred only in the April 18 conversation.Hastings testified that he had had only one conversationwith Lawhorne about the Union and that this occurred at thelatter'swork station as follows?THE WITNESS: Mr. Lawhorne came up to me and askedme was I aware that the employees were getting a unionand I told him I was not, and he informed me that it wasso and that there was to be a meeting, I believe, thatnight. I told him that I did not know nothing about thisand that he had no reason for telling me and I was notasking him about anything that pertained to the unionactivities, if there was such. He then informed me thathe thought it was-that I should be aware of what wasgoing on with the job that I had. That was the end of theconversation.He denied that he had heard anything about a unionmeetingprior to such conversation.The morning after the first union meeting shortly after thestart of work, according to employee Gerald Cone, his fore-man, Bob Williams, approached him and asked whether heknew anything about the Union'sorganizingcampaign, towhich Cone replied that he had enough other problems"without worrying about the union." Williams flatly deniedany such conversationThe following day, according to employeeJamesSullivan,his foreman, Stuart Shook, approached him near his work-place and asked if he was "for the union bit," to whichSullivan answered he was, and that Shook replied that heshould go ahead if that was what he wanted. Shook deniedasking Sullivan whether he favored the Union. He testifiedthat at some unidentified time Sullivan approached him whilehe was sitting in a chair when one of the furnances was down,and "he started talking. He said something about union andI couldn't hear him too good. He said something about union,and I said: Well, if that's what you want, go get it. And I gotup and left."Employee Richard Purscell testified that about May 16 heand Michael Martin went to the office of Bill Allen, plantsuperintendent of the rebar shop, and in his absence toldForeman Wally Hunziker that they were organizers for theUnion; that about a week later Hunziker told Purscell thatAllen wanted to see him; that he went to Allen's office whereAllen said he wanted to find out if Purscell were a "volunteerorganizer" or had been "persuaded" by someone else becausehe did not understand why Purscell, who had recently re-ceived a promotion and several raises would have "turnedagainst the Company"; thatPurscelltold Allen that some ofthe employees were not satisfied, Allen asked what the prob-lems were,Purscell attempted to explain, Allen said he knewalmost everyone was satisfied, Purscell replied that perhapshe (Purscell) should talk to more people,and Allen said ineffect, "You have to do it on yourown time.You can't doiton Company time."Allen deniedaskingPurscell if he were a volunteer organ-izer, stating that the other employees were satisfied,or men-tioning solicitation. He admitted calling Purscell to his officebut testified he told Purscell hewas not inquiringinto hisunion activities but that asplant managerhe wanted to knowwhether there was some unresolved grievance that motivated FLORIDA STEEL CORPORATION107Purscell's seekingoutside help; that Purscell said he had noproblem but that some of the older employees deserved abetter pension program and that the hourly employees shouldhave a voicein management;and that he replied that Purscellwas misinformed and that aslong asAllen was manager hewould like to make the decisions.Employee James Ferraraccio6 testified that about May 16he and Alvarez stopped Superintendent Allen in the cafeteriaarea and Alvarez volunteered the information that he andFerraraccio were union organizers, and that Allen said he didnot want to discuss it, turned around and walked off. Onseveral occasions during the remainder of his shift that day,according to Ferraraccio, he noticed Allen observing himclosely, and near the end of the shift Allen came up to himand asked if he was "one of them"; Ferraraccio said he was,and Allen turned around and walked away. Allen admittedbeing told that Alvarez and Ferraraccio were organizers butdenied any further conversation concerning their union ac-tivities.Ferraraccio also testified on directexaminationthat aboutApril 10, before joining the Union, he asked Foreman FredBregler atthe Royal Castle' restaurant' if he had heard any-thing about the Union, saying that he (Ferraraccio) hadheard they were organizing; and that about a month later,after he had joined, but before May 16,8 Bregler came up tohim in theRebar office and asked if he had heard anythingmore about the Union, to which Ferraraccio responded nega-tively.On cross, Ferraraccio added that in response to hisquestion at the Royal Castle, Bregler had said, "No, but it hascaused me a lot of trouble, though," and that he (Ferraraccio)had said that if everyone else went for the Union he wouldtoo. Bregler's account of the Royal Castle conversation ondirect examination was that Ferraraccio said in substancethat "they were out to get [him] for forming a union," andthat Bregler replied that he "did not want to know the par-ticulars because of what would happen to me in the executionof my job " On cross, Bregler testified that Ferraraccio hadsaid certain jobs were too difficult, and the following ensued:Q. (By Mr. Barford) How did the union comeinto-did the union get in there, someway that hebrought it up?A. He brought the subject up. He was talking aboutDon Mackabee-his involvement with the Union.Q. What did he tell you about Don? Can you recall?A. He justsaidDon Mackabee and some of the otherjobs in the Shear ought to form a union.Q. Did he indicate whether or not Don Mackabee orsome others had asked him to join?A. No, he didn't indicate that at all.Q. Do you know whether or not he indicated that hemight join if everybody else did? Do you recall that?A. He said nothing about his position that I remem-ber.He said nothing significant about his position oneway or the other.Q. Okay. And your only comment to him was that youdid not want-in effect, you didn't want to discuss it6 An 8(a)(3) charge based on his discharge was dismissedby theRegionalDirector,and an appeal therefrom was denied7His statement taken during the investigation stated the incident oc-curred onApril 21 at the CrystalRestaurant8The complaint(par. 5(h)) putsthis at June 1because it might interfere with the performance of yourjob?A. No, I thinkI saidsomething to the effect that I didnot thinka union wasappropriate at Florida Steel andI'd rather not hear the particulars about it.Bregler deniedever discussing the Union with Ferraraccio onany other occasion.b.SurveillanceStarting shortly after 9:30 on the evening of May 16, byprearrangement among themselves, various employees in theRebar Shop informed several of the supervisors of their statusas organizersfor the Union. Foreman Hunziker, apparentlythe first to be so advised, telephoned Superintendent Allen athome.'Allen immediately repaired to the plant where hediscussed with his foremen the various reportstheyhad re-ceived from the employees. Although he remained at the shopuntil after the 11:30 shift change he returned again early thefollowing morning because of that new development and re-ported the matter to his superiors, George Kampouris,Thomas Creed, and Donald Haney,10 all of whom came toAllen's office during the next 2 days from their own officesat least acity block away and spent some time on the floorin the rebar area. Their testimony" was that they did noth-ing more than observe the flow of production as they hadnormally done before and continued to do after. Allen testi-fied similarly. His office opens on the rebar work area whereaccording to him, he spends the "major portion of [his] time."Creed and Kampouris conceded they were "concerned" overthe men's interest in the Union. Creed, whose normal work-ing hoursare 8 a.m. to 6 p.m., testified on direct examinationthat 2 or 3 days after receiving Allen's report concerning theUnion's progress he had "occasion to visit the rebar area after[his] normal workday".A. The occasion that took me there was the fact thatI had gone to a civilengineering meeting inBradentonthat night and-which was down Route 41-and on theway back it was not much out of my way to stop by theplant and go into the plant.He was unable to recall how long he stayed but "guess[ed]that it was probably 20 minutes." On cross he first respondedaffirmatively to General Counsel's question whether his visitoccurred 3 or 4 days after receiving Allen's report but thensaid he believed "it was within a week I think it was two orthree days after. I did not apply much significance to it at thetime. That's the reason I don't recall." He later conceded itcould have been the night he received the report from Allen,and that he might have been there the next day too12 andmight have stayed 30 minutes or an hour. As for the periodprior to the night of the civil engineers'meeting,he firsttestified that he "definitely had" spenttimeat night in the9Allen testified that the call came from Hunzikeror Breglerand that hebelieved it was the latter However, he also testified that the foreman toldhim that his informants had been Martin and Clemens And Martin had toldHunziker, not Bregler, while Clemens did not tell Bregler about it until after11 30, by which time Allen had already arrived at the plant1sRespectively, according to Respondent's answer, production manager,Tampa Reinforcing Steel Division, division manager, Tampa ReinforcingSteel Division, and general manager, Reinforcing Steel Florida RegionIIHaney did not testify12Martin and Clemens placed him there both nights 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDrebar shop but then qualified this categorical assertion asfollows:A. I feel sure that I have been. The only reason I saythat I feel that I have-the only reason that I recollectthat one night is because I tie it specifically to the meet-ing but, again because of having three shifts and comingnew to the shop, I wanted to make sure to get out to seethe men, see the foremen on all the shifts and I feelcertain probably that in the month of April and Mayprior to this occasion, I probably hadThree rebar employees (Purscell, Clemens," and MichaelMartin) testified that they were under particularly close andconstant observation by numerous supervisors during those2 days unlike any other period of time.14 At one point Pur-scell testified that Kampouns stood there observing him andnobody else for a 4-hour stretch According to Purscell, hehad seen Kampouns and Haney only once or twice before inthe rebar area and he did not see them after May 18. MichaelMartin, who is still employed at the Company, substantiallycorroborated this on direct examination, applying it to Creedas well (as did Clemens), and adding that even Allen did notnormally appear on the floor. He also testified that thesesupervisors even used the employees' lunchroom contrary tonormalpractice. Finally, he testified that his immediate fore-man, Hunziker, and Foreman Bregler continued to observethem closely from this time on, and that indeed these fore-men, who had never used the employees' washroom, "musthave had dirty hands because they started washing theirhands a lot with us." On cross he conceded having seen thesesupervisors on the floor somewhat more often but maintainedthat when they were there, apart from the 2 days in question,itwas not to observe the men but only to walk through or todo something specific like making some measurements.c.The No-Solicitation RuleIt was stipulated at the outset of the hearing that Respond-ent has maintained at least since 1968 the following rule 4 ofits "established plant rules":4.No person will be allowed to carry on union organ-izing activities on the job. Anyone who does so and whothereby neglects his own work or interferes with thework of others will be subject to discharge. Solicitationfor membership, pledges, subscriptions or the unauthor-ized collection of money or circulation of petitions orconducting any outside business on the Company's timewithout permission of the Manager is prohibited.Three employees gave testimony bearing on the adminis-tration of this rule.William Martin, overhead crane operatorin the hot bed department of the rolling mill, testified that atthe time of his discharge on July 3 Superintendent Campbellread from a piece of paper, as at least one reason therefor, thathe "had been organizing, or talking union on companytime."15He also testified that although he himself "didn'tthink [he] was allowed to on company time," i.e., while he13An 8(a)(3) charge filed on his behalf was dismissed by the RegionalDirector,and an appeal therefrom was denied14As shown above, Ferraraccio's surveillance testimony was limited tothe conduct of Allen."was operating the crane" or "was working," he did notrecall ever having been so advised by the Company, and henever saw the Company's plant rules until they were shownhim by the Union after his discharge.Sullivan, D.E crane operator in the melt shop of the rollingmill, testified on direct examination that notwithstanding heconfined his union solicitation to his own time," on May 20General Foreman Hastings told him that he "had been hand-ing out union literature, and soliciting on company prop-erty," i.e., in the transportation and welding departments,that he protested he had not and toldHastingsthat he hadtalked to an employee in the canteen during his lunch break,and that Hastings replied that "he would not have[Sullivan] passing out union literature on company property.And, he would not have [Sullivan] soliciting for the union oncompany time," that he "could do it outside the companyproperty or in the parking lot, and not during the workinghours or the working area," that he was supposed to do it "on[his]own time." On the following morning Sullivan wasstanding in the melt shop beside the boom of the D.E. cranewhich had broken down. With him were two mechanics fromthe transportation department who were there to repair thecrane.While they were waiting from some maintenance em-ployees to finish their preliminary work on the "mag"cable,"Sullivan asked the transportation employees howthey felt about the Union and they replied that if the Uniongot in they would sign up. Later that morning, according toSullivan's direct examination,he was told to go to Hastings'office where Hastings said that he had been warned "aboutsoliciting on company time-company property for theunion,passing out union literature and he was going tohave to write[Sullivan]up for it."Hastings then gaveSullivan a disciplinaryreport,which Sullivan signed18reciting that Sullivan had been"soliciting employees dur-ing their working time,"a "prohibited"act.At the sametime,according to Sullivan,Hastings"asked me did Iknow this was against company rules-soliciting on com-pany property?" Sullivan further testified that Hastingsdirected Sullivan'sattention to the list of rules on thebulletin board in the canteen and by the timeclock butthat the rules had not been posted and were not posteduntil about a week or two later when he saw them inboth places.On cross, Sullivan's account of the pertinent part of hisMay 20 conversation with Hastings was as follows:A. And, then he come in saying that I had been pass-ing out union literature on Compnay property on Com-pany time and I had been soliciting for the Union onCompany time on Company property.Q. Did he tell you that or did he ask you that?A. He told me that.Q. He said, "You have been passing out union litera-ture"?15The disciplinary report given him on June 29, suspending him for 3 dayspending further investigation of the matter, accused him of "carrying onunion organizing activities on the job and threatening employees'loss ofjob."16He initially stated, also, that such activity occurred only "[i]n thecanteenor sitting outside the canteen "17The cable that carries the electric current from the crane to its magnet18 Sullivan testified Hastings told him he would be given another chanceif he signed. FLORIDA STEEL CORPORATIONA. On Company property and Company time.Q. And, had been soliciting -A. On Company time.Q.What did you say to that?A. I said, "No, sir, I have not. I spoke to no one exceptover in the canteen on my break time."sssssQ.Excuseme.Waitaminute.Yousaid-apparently you told him that the only people youspoke to were in the canteen?A. Right. That was in the canteen or during my breaktime.Q.What did he say to that? Did he say that waswrong?A. No. He said that he was not going to put up withthis on Company property and Company time and hewould have to write me up for it if I kept it up.Q.What kind of instructions did you get from theunion-Steel Workers about soliciting?A. Not to have people sign the cards in a workingarea.Q.What about what type of hours?A. There weren't any certain hours.Q. Didn't they tell you that you were not to solicit onCompany time?A. Right. On Company time.Q. And, you followed those instructions?A. Yes, sir.Q. And, that was the same instructions that Mr. Hast-ingsgave you, wasn't it?A. Well, he told me not to be soliciting on Companyproperty or Company time. Well, he accused me of it,see.Q. He accused you of doing it while you were work-ing?A. He accused me while I was working.Q. And, you said you didn't do it while you wereworking. The only time that you did it was when youwere in the canteen?A. Right.s**s11Q. You weren't to do it while working?A. Right.sssssQ. He told you not to do it while you were working.Isn't that correct?A. Right.Sullivan's version on cross of the reprimand interview withHastings the following day was as follows:Q.What did Mr. Hastings say?A. He said, "You have been soliciting and passing outunion literature on Company time on Company prop-erty and I am going to write you up for it." that I hadbroken a Company rule -Q. Excuse me. You said soliciting and passing outunion literature on Company time and property? Is thatwhat he told you?A. Right.Q. And, then what did he say?A. He told me once before that he wasn't going to putup with this on Company time and Company property109and that hewas goingto have to write me up for it. Thiswas againstCompany rules, he said.Q. That is when he explained the rule to you again?Is that correct?A. That is the first time that he explained it.Q. The first time that he explained the rule?A. Right.Q. Did he explain it to you?A. He dust said that it was against the Company rulesto solicit on Company property.Q. Did he explain to you that you weren't to do itwhile you were working or while any employee wasworking?A. He said any time outside the Company property orCompany premises.Q. That is not the way that he explained it to you theday before?A. No.Q. The day before he told you that he didn't want youto do it while you were working?A. Right?Q. And, now it is your testimony that the next day hechanged it?A. He didn't come out and say the day before that hedidn't want me to. He dust accused me of doing that.Q. But, he changed the rule between Monday andSunday according to your testimony.A. Well, it was clear that he didn't want me doing iton Company property or Company time.Q. Did he point to a specific time in which he thoughtyou were doing it?A. Yes, sir. He said I had been doing it in the MeltShop and the Transportation Department.Q. How did you know it was clear, Mr. Sullivan, thathe didn't want you to do it on Company property andon Company time? I'm a little confused.A. Well, he stated before that he didn't want me to doiton Company property or Company time.Q.Well, I understand your testimony of before thatyou said that he told you the same thing that you werenot to do it while you were working. You were not to doiton Company time. Is that what he told you?A. Right.He hastold me that, right.Q. That is what he told you again on Monday, wasn'tit?A. He told me-yes.Q. That is when he handed you that reprimand?Right?A Right.Q. And, that is Counsel's Exhibit No. 4. That is whathe handed to you? Right?A. Yes, sir.Q. And, he read it to you. He said that you weresoliciting employees during working time and this isprohibited. Further violation of Company rules will re-sult in further disciplinary action up to and includingdischarge. Is that correct?A. Right.sssQ. And, you signed it, didn't you?A. Yes,I signed it. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.What else did he say at that time?A. Before I did sign it I said,"I didn't know this wasagainst Company rules."Q. Yousaid that you didn't know anything about itand you didn'tknow it was wrong?A. I didn't know that they had a Company rule of no,soliciting on Company property on Company time.sss*sQ. When you signed it and he said, "Here sign this andIwill give you another chance," that was the end of theconversation?A. No, sir. He told me that there was a rule posted bythe time clock and a rule posted over in the Canteenabout soliciting on Company property.As indicated above, Richard Purscell, another of the al-leged 8(a)(3)'s, testified that Superintendent Allen had toldhim that any conversations he had with other employeesabout dissatisfaction with working conditions would have tobe on his "own time," not on "Company time."General Foreman Hastings' testimony on direct examina-tion concerning Sullivan's infractions of rule 4 was that hehad received a call at home on Sunday (May 20) from aforeman, Donovan, to the effect that Sullivan was solicitingand distributing union literature "on the job"; that he wentto the shop where he orally reprimanded Sullivan because by"passingUnion literature and soliciting during workinghours" he had "interfered with his as well as his fellow work-ers' working time; that this could be done on his break or offCompany property when he was not working"; that the nextday he was informed by Plant Manager Bodeman that Sul-livan had solicited Wilson "while Mr. Wilson was working"on Sullivan's crane, and this time he gave Sullivan a writtenreprimand, explaining "that it was against Company rules tosolicit or pass out union information during working hourswhile he was working." On cross, Hastings' testimony was:Q. All right, sir. Going back earlier to-in connectionwith Mr. Sullivan-back when you first had some infor-mation that he was possibly soliciting on Company time,I'llask you a few questions about that: You've statedthat, I believe, the first time that you had any informa-tion was from a Mr. Donovan. Is that correct?A. Yes.Q. And what exactly, as best you can recall, did Mr.Donovan say? What did he report to you had happened?A. He reported to me that Mr. Sullivan was goingfrom furnace to furnace soliciting and passing out Unionliteratures*sssQ. Do you recall the two days that you first gave hima verbal warning and then the written warning the fol-lowing day? Do you recall that second day pointing outtoMr. Sullivan that there was a rule posted on thebulletin board?A. I pointed-on the first day, on Sunday when Italked to Mr. Sullivan at his job site in the scrap yard,I told him that there was a rule against solicitingfor-againsttalkingUniononthejob.Isuggested-he informed me that he did not know thatthere was such a rule. I suggested that he read the Com-pany rules. I did not mention bulletin board or anything.I just suggested that he read the Company rules.Q. Where would he normally read the rule?A. Oh, that would have been on the bulletin board.Q. Did you later look at that bulletin board to deter-mine if, in fact, that warning was posted?A. Yes. I don't recall going directly at this time, butlater when I chose to look at the board, they were notthere.Q. All right, sir. Now after-going back to Sullivanagain, you got the report from Mr. Donovan that theywere passing out Union literature by the furnaces andsoliciting-the following day is it correct that you werecalled into Mr. Bodeman's office?A. Right.Q. And what did he inform you at that time, sir?A. That Mr Sullivan had attempted to solicit Mr.Wilson and get him to sign union card while he wasworking on Mr. Sullivan's crane.Q. Did you yourself talk to Mr. Wilson?A. No, sir.Q. And was it your testimony that at this time he hada reprimand typed up at this time for Sullivan?A. I did.ssss,Q. Did you tell him at that time that he had violatedthe rule for-I believe your testimony was soliciting dur-ing working hours. Is that -A. I told him that I had just talked to him the daybefore" about soliciting on working time; that it wasagainst the rules.Q. All right, sir. Did you then state that he said some-thing? Just what did he say at that time?A. He said someone must have told him wrong.Q. And you don't recall at that time whether or notyou might have pointed out that he could look at thebulletin board for the rule?A. No.Q.Might you have said that?A. I might have, but I remember suggesting that heread the Company rules and the bulletin board don't getin there, but normally that's where they have been foryears.3.The 8(a)(3) conducta.BlessingHenry Blessing, hired in July 1972 as a melt shop employeeand part of a 3-man crew whose main job was to bum out thetundish,19 was discharged on Thursday, May 31. He workeddirectly under Foreman Shook whose immediate supervisorwas General Foreman Hastings. Blessing joined the Unionaround the end of April. He testified that on May 23, at 7:55a.m., he and another employee20 informed Hastings thatthey were voluntary organizers for the Union. About May 25,19A brick-lined twin funnel through which molten steel is poured intomolds forming two long ingots At certain intervals the tundish is removedfrom over the molds by an overhead crane which sets it down on a cart(operated by electric motor) which moves the tundish out of the main millarea over to the side where the steel and slag adhering to it is burned outwith oxygen.20 Brans, evidently still employed. FLORIDA STEEL CORPORATIONaccording to Blessing, he arrived a couple of hours late, hav-ing so notified Shook in advance. Shook walked up to him,saying he was glad Blessing could make it, and asked whethera pen attachedto Blessing'sT-shirt was "the pen [he] got atthe meeting." Blessing did not ask what meeting Shook re-ferred to. A few days later," as Blessing was sweeping hiswork area, he testified on direct, Shook "called over to me toget another area swept up. And, I walked over to him andsaid, `God damn it, quit pushing so hard. Back up a littlebit"'; Shook said he would not allow him to "cuss" and hedid not "have to take it," and told Blessing that he couldeither do the job or "hit the clock"; and he went back to hissweeping: On May 30, Blessing was called to Hastings' officewhere Hastings said he had heard about Blessing's "cussing"and threatening Shook, that he would not allow it and toreport back the following morning when there would be disci-plinary action. The next day he was called into Hastings'office again where Shook told him he had to terminate himbecause ifBlessing"g[o]t away with it" everybody else wouldexpect similar treatment.On cross-examination, Blessing's account of his run-inwith Shook was that at about 2 a.m., while working themidnight to eight shift, he was told by Shook to sweep up hiswork area (a regular part of his job), that he started doing it,was interrupted by the need to burn out the tundish,22resumed sweeping, that while so engaged around 4 or 5a.m.,23with the job about three-fourths done, Shook re-turned and from about 15-20 feet away said, "Let's get thisarea cleaned up," and that this precipitated his "cussing." Hedenied clenching or raising his fist. His testimony concerningthe discharge interview included the following:Q. Let me ask you something, Mr. Blessing. Why wereyou smiling during this conversation?A. Well, it was pretty much there since I had told himI was a union organizer-that I wouldn't be around verylong.Q. I don't understand. You were smiling becauseof-why?A. I wasn't smiling.But it waspretty much there. Ifyou tell them you are a union organizer, you won't bearound very long.Q. You were grinning and smiling during this conver-sation,Mr. Blessing.Now let's be truthful. You are un-der oath.A. No, sir No more than what I am doing now.Q. It is your testimony that you were not smiling, orgrinning, or taking this in a laughing matter?A. No, sir. I didn't take it in a laughing matter.Q. Or smile, or gun?A. I may have gunned.Shook's version of the incident was that he told Blessing at2 a.m. to sweep the floor, that at 7 o'clock it had still had notbeen done, and he walked up to Blessing who was standing21Blessing was not sureof thedate Shook said it was the 28th.22 There were apparently several such interruptions He testified on redi-rect that a couple of tundish carts an hour come down, although on crosshe had said that he burned out the tundish about eight or nine times a dayon the average,which figure conforms to that mentioned by Shook Superin-tendent Leedy testified it takes about 30 minutes to bum out a tundish23On redirect he testified that he did not have "any idea as to how manyhours" had intervened between Shook's two visits.111beside the tundish cart doing nothing and said, "You're goingto have to sweep this floor," whereupon Blessing said, "Goddamn it, stop pushing me," and drew back his left fist as ifto strike Shook. Shook further testified thatBlessing thencleaned the floor. Shook mentioned the incident to anotherforeman but did not tell Hastings about it. When Hastingslearned of it, he reprimanded Shook for not reporting it, saidthat Blessing would have to be fired because they could nottolerate threats from employees, and ordered Shook to do thefiring because he had not officially reported the matter toHastings. Shook testified on cross that he should havebrought the incident to Hastings' attention becauseBlessinghad threatened him, which was "serious," even though hepersonally did not think it was "that serious," a phrase intro-duced by the cross-examiner. Shook denied ever asking Bless-ing about a pen but testified that he had addressed such aquestion to Brans.Both Shook and Hastings testified that threatening a super-visor was unprecedented in this plant, and Hastings addedthat because of this he discussed the matter with Bodemanwho agreed that such conduct could not be tolerated. Shookand Hastings also testified that Blessing had a smile on hisface throughout the discharge interview.b.MartinWilliam Martin was hired in 1966 and for the 6 yearsimmediately preceding his discharge on July 3 operated theoverhead crane in the hot bed department of the rolling millwhose superintendent was Campbell. Martin signed a unioncard around mid-June and so advised his foreman, W.F.Johnson, near the end of June. Johnson said, "Well, that'sO.K."24 That day, or the next, according to Martin, whilehe was up in the crane with an employee he knew asGoldilocks,25who had been sent up with him to learn tooperate the crane, Goldilocks pointed to certain employees onthe ground below and asked whether they had signed up forthe Union. Martin testified that he replied that he could nottell him at that time but that if Goldilocks wanted to talkabout the Union or sign up he would be glad to do so in theparking lot at the end of the shift.Around June 29, Martin testified, which he thought wasabout 2 days after his conversation with Johnson, he wascalled to Bodeman's office. Bodeman stated he had heard thatMartin was threatening that employees who did not join theUnion would be fired when the Union came in. Martin deniedit.Campbell then came into the office and repeated the accu-sation which Martin again denied. Bodeman told Martin hewas to take 3 days off to the following Tuesday pendingfurther investigation.When Martin returned on Tuesday, hewent to Campbell's office where, according to his direct ex-amination, the following ensued:Q.What did Mr. Campbell say to you at that time?A. He told meIwas beingdischarged. And, he readoff the reasons why off a piece of paperabout-something about carrying on a conversationwith someone. And, that was about it.24 Johnson informed Campbell of the conversation25 JohnRussell,who was inthe MarineCorps at the time ofthe hearing 112DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Did he tell you you hadbeen organizing,or talkingunion on company time? Is this what he told you?A. RightQ. Do you recall whether he made a statement to youthat you had threatened employees?A. Not at that time.Q.Might he have said that?A. He might have, but I can't recall it.Q.What did you say after he had told you allthis-if anything?A. I asked for the man-the guy who had said this,so I could defend myself. I felt that I should be able todefend myselfagainst this,and-that I had threatenedhim 26To Martin's request for the names of his accusers, Campbellsaid he could not supply them butBodeman might, so Camp-bell went to Bodeman who said he did not know if he couldfurnish thenamesat that time but that Martin should callhim Thursday and he would let him know if he could givehim the information. Martin did not call.In histestimonyMartin denied making the alleged threats, but on cross thedenial was somewhat less than categoric:Q. You testified earlier, Mr. Martin, having recalledthat you didn't threaten an employee, and now you defi-nitely say, "no."A. I can't say definitely, becauseI can't recall. It is notmy nature. I don't want to threaten anybody. I can'tunderstand this. I know I didn't threaten anyone.Q. You testified that you didn't recallthreateninganyone.Wasn't that your testimony earlier?A. I don't recall it-ever threatening anyone.As to his talking to employees about the Union on companytime,as indicatedsupraMartin testified that he never solic-ited anyone on company time because he felt that that wouldhave been wrong.Campbell testified that after Foreman Johnson informedhim of Martin's statement that he had joined the union, a newemployee named John Russell told him that while he wasworking on Martin's crane,Martin had warned him to joinup or lose his job because the Union would soon be takingover. Campbell advised him of his right not to join underFlorida law and said he would talk to Martin. He then re-ported the matter to Bodeman who told him to "checkaround" to see if he could learn anything more about it.Campbell then asked Roy Hunt, who had been working thereabout 10 years and was a friend of Martin's whether he hadreceived any such threat, and Hunt said Martin had told himthat when the Unioncame in nonmemberswould lose thehigher jobs. At Campbells' request, Hunt repeated this toBodeman.Martin was told to report to the office where hewas suspended till the following Tuesday pending considera-tion of the disposition of the matter. Bodeman told Campbellto check further. Over the weekend Campbell talked to se-veral people who seemed hesitant to say anything. The fol-lowingMonday he asked Hunt to give him a signed deposi-tion, and Hunt wrote one out in Campbell's office,27 recitingthat while he "was obtaining a sample bar from the shear26His testimony on cross was similar27 Campbell left him there for that purpose and it was ready when Camp-bell returned 10 or 15 minutes laterMartin came by and wanted [him] to sign a union card andsaid if the] didn't that [he] would be fired because after theunion took over it would beveryhard then tosign up."28Campbell gave the deposition to Bodeman and told him thatthe other employees he had talked to had said they wouldhandle things in their own way. According to Campbell, hemade the decision to discharge Martin although Bodemanhad the power to revoke it. When Martin came back onTuesday, Campbell read him the disciplinary report to theeffect that he was being discharged "because of the threaten-ing of the security of the people at work." He refused to giveMartin thenamesof his accusers, referring him to Bodemanin that respect.Bodeman's testimony essentially corroborated Campbell'sexcept for two points: He testified that Campbell rather thanhe had suspended Martin; and that Campbell had discussedMartin's discharge with him before the event.29c.ConeGerald Cone, a welder in the maintenance department,worked for Respondent from about 1970 until his dischargeon May 11, during which period he never received a discipli-nary report. He was on a rotating shift and his duties includedall types ofmaintenancework, but primarilywelding, asneeded, anywhere in the plant. He was the only welder on hisshift.His foreman was Robert Williams whose immediatesuperior was Carl Hendry, general foreman of maintenance,who in turn reported to Leonard Leedy,maintenancesuperintendent.Around Christmastime in 1972, Cone testified, in a conver-sation at which a number of employees and Foreman Wil-liamswere present; Cone mentioned the benefits offered bytheUnion,30towhichWilliams, "very disturbed," re-sponded that Respondent provided steady employment. Conesigned up with the Union on April 17 at the first meeting andattended two subsequentmeetingsheld May 1 and May 10.As shown above, Cone testified that the day after the firstmeeting Williams asked him if he knew anything about theUnion's coming in, and Cone disavowed any such knowledge.After the May 1 meeting, according to Cone, he happened tobe passing the melt shop office after finishing a job about anhour after the start of his shift when he noticed through thewindow several melt shop employees including Lawhorne,standing there, and he entered because he wanted to find outfrom Lawhorne whether he had signed up any men. He askedLawhorne what kind of a list Lawhorne was looking at, and28 This document,or one identical to it, was received in evidence for thepurpose of showing Respondent's state of mind at the time of the discharge29AfterMartin completed his testimony,counsel for Respondent, an-nouncing that the testimony of Russell(Goldilocks),who was then takingbasic training in the Marine Corps at Parris Island, had become relevant andmaterial, proposed the following three alternatives in the form of a motion(1) Admit an affidavit taken of Russell by the General Counsel in the courseof his investigation and without the presence of any representative of Re-spondent, (2) take Russell's deposition at a later date for incorporation inthe record,or (3) continue the hearing for Russell's testimony in open courteither in Tampa or at some other locationIdenied the motion for reasons stated on the record I thereafter grantedGeneral Counsel'smotion to revoke Respondent's subpena seeking Rus-sell's affidavit.30Which he had known about as an employee of an Illinois steel companyfor 12 years FLORIDA STEEL CORPORATIONLawhorne said it-was a list of those who had attended the firstmeeting.Foreman Hetrick of the melt shop came in at thispoint and asked what they were doing, Lawhorne replied thathe and Cone were trying to organize a union and askedwhether Hetrick wish to join, and Hetrick turned around andwalked out.31Near the end of his shift (8 a.m.-4 p.m.) on May 10, Conetestified,Williams asked him (and the rest of the crew) towork an hour overtime because the employees on the nextshiftwere attending a safety meeting.32He did, but Wil-liams againasked him to stay over at 5 o'clock to replace acoupling on the overheadmag crane.33Cone did so withoutprotest,34alongwithMcLain, Summers, Davis, andAdkins," the last of whom directed the work.36 After cut-ting off the old coupling, Cone and McLain went to themachine shop for a new one but were told that none wouldbe available that night. Without the coupling no further workcould be done on the crane. On the way back from the ma-chine shop they were stopped by Adkins who said he hadcalledGeneral Foreman Hendry after calling the machineshop himself and that Hendry had "told him to tell the boysto go on home since they can't get the part." Cone thereuponprepared to leave. It was about 6:30. He put his dress pantson, had his shirt off, and was washing up when Ramos,maintenanceforeman on the 4-12 shift approached him andasked him to work on the tundish cart. Cone said he wouldrather go home because he was worried about his wife whowas under a doctor's care and that he first had to take careof a tire that was getting flat. Ramos said, "O.K.," andwalked away.37 Cone continued his dressing and punchedout. The next morning, as the maintenance men prepared topunch in they discovered that three cards were missing, thoseof Cone, Miller, and Davis.38Williams walked up to them,invited them into his office, saying, "All hell broke loosearound here last night," and told them that their cards werein the main office and they should see Superintendent Leedy.Miller and Davis simply left. Cone, however, headed forLeedy's office, found Hendry in his office next door, and said31Lawhorne's testimony as to thisincident(which he placed at 2 or 3 daysafter the April 17 meeting) was that he told Hetrick he was trying to _organizethe union and that he didnot mentionCone's name. Hetricktestified that on apparently the same occasion he saw a list of names andphonenumbers inCone's hands but that he said nothing at all and nobodymentioned anything about unions32This was a normal request,occurringabout once a month Safetymeetingslast about 30-45 minutes33Neither was this an unusual request It was regular practice for themaintenancecrew !o lay over to complete work on breakdowns occurringon their shift, leasing the succeeding shift free to work on the routinemaintenance34Oncross-examinationhe stated variously that the crane had beenbroken down, "for a couple of days," "at least aday or so," andat least since8-o'clock that morningWilliams testified the breakdown had occurredbetween 9 and 10 that morning35Miller,a maintenancemechanic, did not stay Cone testified Miller saidhe was ill andasked to leave. Williams testified that Miller said his wife waspicking him up and he left36Adkins, concededly not a supervisor, was relief foreman, i e , the onewho took over for Williams in the latter's absence.37Ramos denied saying "0 K " or otherwise giving permission to leave.38 On cross-examination,Cone testified that McLain was still working forRespondent notwithstanding he left with Cone after replying to a requestthat he stay, "Hellno, I'm goinghome " The only one who remained thateveningwas Summers. According to Ramos, McLain asked and was permit-ted to leave because hewas ill.113he did not know what was happening because he understoodthat Hendry had given Adkins permission over the telephonethe previous evening to send the men home. Hendry refusedto comment and referred Cone to Leedy. Cone then went toLeedy's office, asked what was going on, recited his versionof the previous evening's events, and inquired if they werebeing fired. Leedy said they were, for refusing to work on amajor breakdown. According to Cone, the tundish that hadbeen used in the past was the radial crane.39On cross, Cone admitted that he had not been "that con-cerned" about his wife but testified he wanted to get to aphone to find out how she was.40 In fact he admitted that heattended the union meeting that night at which Davis wasalso present." He said he went after calling his wife and as-certaining that she was all right. He also admitted that whenhe laid over to the next shift he was under the foreman of thatshift but testified that in leaving he had acted on the basis ofHendry's authority which was superior to that of Ramos. Heacknowledged that he had not looked for Ramos before de-ciding to leave, after having first testified that he "couldn'tfind him."According to Williams, Adkins and another employee hadworked on the crane during the day. He could not spare moremen from their routine duties. When he left for the day heput Adkins "in charge" to see that the crane job got done.That evening he received a call at home from SuperintendentLeedy informing him that the men had "left the job and thecrane was still broke down, and that he wanted to see me at7:30 the next morning." The next morning Leedy "advised[him] of what had happened that evening and that the menhad left the job unfinished." Because of this the timecards ofthe three men were removed from the rack.Ramos testified that his request of Cone to work on thetundish cart occurred about 5 or 10 minutes after he hadgranted McLain permission to leave, and that this was about7 p.m., and that he telephoned Leedy about 8 or 9 o'clock andtold him "what had happened, that I didn't have enoughpeople to finish the job because they left." He also testifiedthat, as the foreman in charge that evening, he moved Adkinsand Chevillot from the crane to "another emergency job"which he did not identify.Hendry denied instructing Adkins as to whether the menworking on the crane should leave, but he testified that hetold Adkins "not to wait around" and that they would "haveto reassemble the crane in the morning"42 because the ma-chine shop could not supply the necessary part until aftermidnight and it would have violated the company policyagainst working more than 16 consecutive hours to have hadWilliams' crew stay beyond midnight. He also testified thatwhen Cone told him the next morning that Adkins had told39Maintenance Superintendent Leedy testified that he had never seen aforklift used for this purpose although it "could conceivably" be done. Heagreed that the crane has been used in this connection but estimated it wouldkeep the crane from performing its regular functions about 2 hours a day40 He never asked to phone fromthe plant41Miller did not attend the meeting42Hendry nevertheless denied that this was in effect telling Adkins hecould go home He testified that the foremen have authority to keep em-ployees over after completion of an emergencyjob, or where no further workon that job can be done, if "some other emergency or some other break-down" occurs. 114DECISIONS OFNATIONALLABOR RELATIONS BOARDthe men they could leave, he replied that Adkins had no suchauthority, only the foreman did.Leedy testified that Ramos told him in their phone conver-sation that he "still had a crane down and still had a tundishcar down and he was going to have trouble getting themfixed," and that he (Leedy) then called Williams, told himthat his men had "walked off the job, left the job undone,"and order him to be at his office at 7:30 the next morning.Williams, Hendry, and Leedy met at 7:30 and decided todischarge Cone and Davis." Leedy denied that when Conetalked to him later either of them mentioned Adkins' name,and specifically that Cone said Adkins had told him he couldleave.He also denied that Cone had said anything about hiswife being sick, testifying that Cone in that connection hadsaid only "that he had to take his wife and fix a flat tire."Leedy did not consider the tundish cart or even the crane asa major breakdown but did deem them emergencies. Butalthough he thought an emergency breakdown required re-pair "as soon as possible" with the additional assignment of.,asmany men [as] available," and he knew the tundish carthad broken down at 2 or 3 o'clock the previous afternoon, noextra men were called upon to work on the crane or tundishcart.d.SullivanJames Sullivan was hired June 1, 1972, and after about 5months was assigned to operate the D.E. crane,44 the job heheld as of the time of his discharge July 24, 1973. He workedin the melt shop under Foreman Shook.Sullivan joined the Union at its first meeting and talked upthe Union to other employees. Although he testified that hissoliciting efforts were confined to his own time, as appearsabove, he received a disciplinary report on May 21 fromHastings,General Foreman of Melting and Casting, for "sol-iciting employees during their working time."On Sunday, July 22, Sullivan had an accident. After load-ing the buckets in the scrap yard with number two scrapwhich, he testified, burns quickly so as to require fast actionto keep the furnaces charged," he started back to the meltshop, pushing the cars in front of the crane. According to histestimony, as he applied the brakes to slow down, he foundthat he had "no brakes," so he reversed the friction motor,feeding a little fuel to accelerate the diesel engine in order toenergize the friction motor to slow the vehicle down. Becausehe was still unable to stop, the boom cables hit the smokecontrol duct connecting the furnace to the bag house or dustcollecting house46 and bent it, damaging it to a length of 2or 3 feet.47Becausehe had noticed, when he came to workthat night,48 that the brakes were weak, he was allowing 2503 Leedy testified on direct examination that it was decided to fire Millerat the same time.On cross his testimony was that the decision to fire Millerhad been made the day beforewhenWilliam told him that Miller haddechned to stay over during the safety meeting44 This crane runs on a track It hooks up to carscarrying "charge buck-ets", i e.,buckets in which scrap is loaded behind the melt shop to be hauledto the furnaces needing charging45Thereare three operating furnaces, numbers 1,3, and 4 'Sullivantestified 4 was the one involved,Bassett identified it as the furnace1, whichStrickland tendedto confirm, Leedy andHastings said it was 3.46 Thisduct or pipe was variously described as about 30-36 inches and5-6 feet in diameter, made of one-eighth-inch sheet steel and one-quarter-inch rolled plate, and coming in sections about 20-feet long and withoutjoints See also Bassett's testimony,infra.Repairof thedamage, performedfeet for stopping instead of the usual 15-20 feet. This workedsuccessfully on the several prior occasions he had moved thecrane back to the melt shop that night. He had reported theweak brakes that night to Strickland, the maintenance me-chanic, and to Ringley, the relief foreman on duty at the time.Ringley referred him to transportation but they do not workon weekends. Sullivan nevertheless called the transportationforeman at home shortly after midnight, but while he re-ported that the hoist brakes were bad, he did not mention thetraveling brakes. Sullivan first attributed the trouble to lowair pressure but later testified that the brake shoes were badand that could have caused the malfunction. But he admittedthat he had operated the crane one time immediately after theaccident and that the brakes worked, on redirect, however, hereiterated that "the brakes weren't operating."49 He also ad-mitted on cross that he had not observed the pressure gaugeat the time of the accident; but testified on redirect that hedid not "normally" look at the pressure gauge before stop-ping the crane.Immediately after the accident Ringley told Sullivan thatit sounded like [he] was "hot rodding" because he had heardthe engine "rev up" when the motor was reversed. Sullivanreplied it would be impossible to hot rod the crane.50 Ring-ley also told Sullivan to wait around so that General ForemanHastings, who had been telephoned at home, could see himwhen he arrived.Hastingscame about 7:30 or 8 a.m. andasked why Sullivan had hot rodded the crane. Sullivan deniedthat he had. Hastings said, "if I ever catch you, I will fire yourass." Then Ringley came walking up and said Sullivan hadburned out the mag cable two or three times that night andderailed the crane. Hastings then asked him about that, andSullivan said a piece of scrap had fallen on the track andthat had caused the derailing." Hastings said he wouldby a special erection crew of ironworkers required replacement of about 20feet47He denied that he had broken the duct,testifying that there was nomore than the usual amount of smoke pouring from it when it leaks68He was working a`12-hour shift starting 8 p m The accident occurredabout 6 30-7.30 a m According to maintenance mechanic Strickland, the12-hour shift was necessitated by a shortage of crane operators.49 Thus on cross-examination,he testifiedQ Youoperated the crane a couple other times since you had theaccident?A Yes, one time.Q OnetimeWhat about the air pressure thenA It was still down, I reckonQ When you operated the crane one more time did you have brakes?A Yes, sir, I didQ. So, it was lust this one incident that you did not have brakes?A RightBut on redirect his testimony was:Q. Now, at the time that you operated the crane again immediatelyafter the accident could you tell the Judge how you operated the craneat that time?-A. Yes, sir At a verylow speedQ And,what was the reason for that?A Well, the brakesweren't operatingQ But, it was still possible for you to back another charge bucket in?A. Yes, sir, it has nothing to do with the operation of the crane Ifyou knew the brakes were going to fail you could always slow down intime to stop50 Sullivan understood"hot rod"to mean"taking off fast or somethingof this sort "51Sullivan testified that the derailing might have occurred the nightbefore, and that although he had not burned out any mag cables the nightof the accident he had twice the night Before FLORIDA STEEL CORPORATIONcheck into the matter.Sullivan worked as usual Sundaynight. Furnace 4 was being operated. He testified on crossthat he did not notice any patch on the smoke controlduct or anything else unusual.On redirect,he admittedthat they had reinforced the duct "to make sure it didn'tfallon somebody." At the end of his shift, Mondaymorning,Hastings and Weidman,themelt shop Super-intendent,calledSullivan over to one of the furnaceswhere they were standing,and Weidman,asked him whathappened.Sullivan repeated his account of the accident.According to Sullivan,Weidman told Hastings to com-pute the extent of the damage and said they would seeabout taking it out of Sullivan's pay.Weidman thenasked whether Sullivan had ever received a disciplinaryreport before. Sullivan said he had,S2 and Weidman saidthey would have to look into that and that he would letSullivan know the following day. Sullivan worked againMonday night. Tuesday morning, at the completion of hisshift,Weidman told him that he, Hastings, and PlantManager Bodeman were considering their decision and thatSullivan should call him at 10 a.m. Sullivan did not call butreported for work Tuesday night to find his timecard missingfrom the rack. He went to the melt shop office where Fore-man Hetricktold him thathe was no longeremployed thereand referred him to Hastings when he asked why. He tele-phoned Hastings who told him it was because he had brokena company rule and damaged company property. Weidmanlater confirmed this. Sullivan protested that others still work-ing there had caused much more damage with the crane, andWeidman said, according to Sullivan, "Well, I have a job todo."53On cross-examination, Sullivan admitted that in additionto his June reprimand for soliciting for the Union he had beenreprimanded "for being late for work" shortly after his hire.In fact that reprimand was given about 5 months after hishire54 and was for lateness "on many occasions" during thepreceding 2 months. Although that was the only prior repri-mand and warning he could recall receiving, he had also beengiven a 1-day suspension with a disciplinary notice on Octo-ber 24 for failure to report off from work, containing a "finalwarning" of "termination" for "any further offense of thisnature or like seriousness."55J.W. Strickland, for 3 years the sole maintenance mechanicin the melt shop area until he quit around the end of Augustor early September, testified that he had performed "almostdaily" maintenance work on Sullivan's crane but that workon the brakes was the job of the traffic or transportationdepartment. He was on duty when the cranes hit the smokecontrol pipe.56 In the course of the shift, he testified, Sul-livan told him about the bad brakes and that he had reported52On direct,Sullivan testified he said,"Jim Hastings wrote me up oncefor something." On cross the following day, his testimony was, "Jim Hast-ings wrote me up about a month ago about soliciting on Company property ',In fact, as indicated above, it was for "soliciting employees during theirworking time."53 Hetrick testified that he had been instructed by Hastings to tell Sullivanthat he was fired for destruction of company property and he so informedSullivan.54 It was dated October 20, 1972.55 Sullivan testified that he had been told by Hastings that such noticesbecame inoperative after 6 months, and that Hastings thereafter put him oncrane work because of the excellent work he had done before115it to Ringley. Ringley later confirmed this to Strickland.Strickland testified that Hastings had talked with him aboutthe brakes prior to the date of the accident and was aware oftheir condition. According to Strickland, smoke did emanatefrom the duct after the crash, and if the crane had continuedto move for some distance beyond where it stopped it couldhave hit some 440-volt hot rails which might have causedextensive damage, including loss of lives. They shut off thesmoke control motor which did not of itself require shuttingthe furnace down. But although there was a time when thefurnace continued in operation as much as 2 or 3 days withone smoke control device, "they were having a problem withthe smoke control people and they were beginning to tightenup a little bit more on it."Donald Bassett, a crane operator for 2 years still employedby Respondent, and appearing under subpena, testified thathe had operated the D.E. crane about a year and a half duringwhich time he helped train Sullivan who became his replace-ment.His description of the method of stopping the D.E.crane when the brakes do not suffice was in accord with thattestified to by Sullivan. He also testified that he had ex-perienced not infrequent derailings of that crane. He cor-roborated Sullivan's assertion that the crane could not be"hot rodded" because its top speed was only 7 or8 miles anhour. And he testified that it had to be operated "at top speedat all times" in order to keep the buckets loaded for thefurnaces. He testified, finally, that there were "times" whenhe hit "this smoke control pipe," the bottom pipe of a clusterof three, and other "times" when he came within 12 to 6inches of it.57He continued, however, as follows:Q. Did you hitthat same pipe?A. I hit thatsame pipe.Q. Could youdescribefor theJudge what the pipelooked like?A. Yes, sir,itwas a black iron pipe. It came off of thebuilding and came down at an angle like this-about a45 degree-and then straightened out. It went on to thebag houses.All right, this,in turn,iswhere the crane cables comesinto this pipe when it comes down, and that is whatmakes the cable and all come so close to the pipeQ.What diameter would this pipe be-the pipe'sdiameterthat youobserved would be?A. The part thatI observed, I would say, was about24 inches in diameter.Q. And,that is that particular section that was da-maged?Can you estimate how long the section was?A. Yes, sir, I would say the section was from six tomaybe seven feet long, that was actually damaged.JUDGE HERMAN:There was some testimony,I under-stood, that the part that was damaged was made of sheet56 Strickland testified that the accident caused "a lot of damage" althoughthe same pipe had been hit before He also testified that the derailing hadoccurred the previous night and confirmed Sullivan's explanation of thereason57According to Bassett, when he saw the pipe after Sullivan's accidentitwas "approximately half closed," and the section actually damaged was6-7 feet long 116DECISIONSOF NATIONALLABOR RELATIONS BOARDsteel about one eight inch thick. Is that the same pipeyou are talking about?THE WITNESS: That is correct, Your Honor.JUDGE HERMAN: That you called black iron pipe?THE WITNESS: I might say that Iwas asheetmetalworker for nine years and I worked with this same typeof material. It is called a regular black iron piping.Q. (By Mr. Barford) Mr. Bassett, there may have beensome testimony of the pipe being 36 inches in diameter.Could this have been the same pipe that you saw?A. No, sir, I don't believe it is the same pipe. I believethis 36 inch pipe or 48 inch pipe-I believe this is anentirely different pipeQ. How many pipes are in that area where the boomswould hit a pipe? Is there more than one pipe?A. That is correct. I believe I dust stated that therewere three pipes running through here-a cluster ofthem.Q. Was one of them-one of the three-a much largepipe than the one that you just stated?A. That is correct.Q. Had that pipe also been hit in the past, to yourknowledge?A. The large pipe?Q. Yes, sir.A. No, sir. Not to my knowledge, it had not been.Q. The only thing-the only pipe that had any dentsin the past had been smaller pipe that you were talkingabout?A. That is correct. If you might let me explain aboutthese pipes. These two larger pipes are over top of thisbottom pipe that was hit. In order to get to those youwould have to tear the bottom clear off.58Leedy testified that the accident mashed the pipe flat fora distance of about 10 feet and broke it "in two" at one pointso that "a lot of smoke" poured out around the furnace.Contrary to some employee testimony, Leedy credibly statedthat each furnace has its own independent smoke controlsystem in no way interconnected with the others, so that thebroken duct could not lie bypassed. As a result, the damagedsection was replaced 2 days later by an outside constructioncrew of ironworkers in Respondent's employ, and for aboutthe 12 hours it took for the installation of the new section thefurnace was down. Leedy was unaware of any prior injury tothe smoke control ducts.Hastingstestified that when he inspected the duct after theaccident it was about "two-thirds collapsed" and that the58 In this connection Maintenance SuperintendentLeedy testified as fol-lowsQ How many pipes were in the area where this crane comes up tothe melt shop? Would it be correct to say there are three9A FourQ Could you just briefly describe the size of those different pipesthere'[A One of themis approximately seven feet in diameter;there is onethat is six inches in diameter,two 36 inches and one 32 inches indiameter.I believe that's the correct measurements of themQ. And arethesesteel or black iron pipe or what are they made oilA They are made out of rolled plateJUDGE HERMAN All of them made out of the same material?THE WITNESS:Yes, sirJUDGE HERMAN How thickis that plating9THE WITNESS Abouta quarter inch platedamage could not have been caused by the cables.59 ShortlyafterHastings got there, he testified, and after Sullivan hadgone home, a garage mechanic, called earlier by Ringley,arrived. The mechanic and the D.E. crane operator on thenext shift checked the crane, and the mechanic and Hastingsagreed that the crane "could have stopped had it been undercontrol." The furnace was down about 2 hours while anemergency maintenance crew tied up the duct on Sunday tokeep it from falling. The following day the furnace was downfor 6 to 8'hours while the new part was installed, holding upthe production of over 100 tons of steel. Hastings crediblyconfirmed Leedy's testimony that the ducts were not inter-changeable, testifying that each furnace has its own in-dividual bag house connected by a single line, and that tryingto bypass a broken duct would be a more difficult task thanthe replacement of the broken portion. He denied that he orWeidman had mentioned the possibility of taking the dam-ages out of Sullivan's pay, calling this "asinine" because Sul-livan could not earn that much in years.Hastings testified that in light of Sullivan's prior discipli-nary reports60 that he would be terminated for destructionof company property through his failure to keep his craneunder control and that he instructed Hetrick to so adviseSullivan.e.PurscellRichard Purscell was hired in August 1972 and fired June11, 1973. He was a shipping checker in the independentlymanaged rebar shop which fabricates reinforcing bars fromsteel produced in the mill located in a separate building abouta block away. His job was to see that the customers' ordersfor finished products were properly filled and shipped Thisentailed checking off the materials so that they could behooked up to the crane for loading on trucks. His foremanwas Hunziker who in turn was under Allen, superintendentof the shop. Shortly after his hire Purscell received a warningletter,following oral reprimands, for not wearing safetyglasses on the job. Also prior to any union activity was asubsequent warning letter for not coming to work. His excuseon that occasion, that his car had broken down, was rejectednotwithstanding he reported it prior to his starting time onthe ground that he could have taken a cab or made otherarrangements although he lived 30 miles.away.He signeda unioncard and was with Michael Martin onMay 16 when Martin told Hunziker that they were unionorganizers, after which allegedly came the surveillance de-scribed above. A few days earlier, according to Purscell, hehad been told to learn from Joe Sanders to pull trailers so thathe could take over that job when Sanders went on vacation.This training process took place during the last 2 hours of hisshift.On May 18 Purscell received a warning letter and a 1-daysuspension for driving a forklift on May 15 "at an unsafespeed in an unsafe manner" in violation of company rule 13.Nobody had mentioned any such infraction on the 15th,according to him. But he did not deny the accusation when59Leedy testified that the damage had "probably" been caused by thecables60WhichHastings said remainoperative for a year, and he denied eversaying otherwise FLORIDA STEEL CORPORATIONhe was given the letter.61 On May 23 he received a writtenreprimand for an unarranged absence without a doctor's ex-cuse.He testified that Hunziker had let him leave halfwaythrough his shift on the 21st because of a cold and that hecalled in on the 22d and told Allen's secretary that he was stillill and would be absent. She replied that was all right. AroundMarch, according to Purscell, he had been out ill for 2 dayswithout incident although he had no doctor's certificate.62About the same time that he received the reprimand, Allenallegedly interrogated him concerning his union activity, asrecited above. On June 6, Hunziker orally reproved him forriding on the side of the yard tractor, known as a "mule." Hetestified he had done it in the past without criticism as had"just about anybody that has worked there," includingHunziker.63On Friday, June 8, Purscell had an accidentwith the mule. He and Martin were checking and had tochange trailers,64 so they got Sanders to pull a trailer forthem.When they later needed another trailer, and Sanderswas not around, Purscell got the yard tractor to pull thetrailer out. In pulling it he got the rearend caught on theheadboard of the next trailer and bent it. He called Hunzikerto check the damage and was told to go back to work. Afterabout 45 minutes, Hunziker told him to go to Allen's office.Allen told him he was being written up for driving a companyvehicle without authorization and damaging company prop-erty, and to return at 8 a.m. Monday to learn the outcome.He had driven such tractors before with Sanders at his side.When he reported Monday, as ordered, Allen read his termi-nation notice. Purscell simply said, "Okay," and turned in hisgear.Purscell testified on redirect examination that on at leastone occasion-when his car broke down-he had refused tosign a disciplinary report; and that the reason he did notrefuse to sign the report concerning his unarranged absencewithout a doctor's certificate was that he wanted to take thereport to the union organizer so that they could file charges.Employee Shelton testified that he saw Sanders involved innumerous accidents at the plant, with damage to the trailer,but he "didn't see him hit the trailer a number of times" anddid not know the extent of the damage.Employee Alvarez, a rebar employee65 whose primary jobfrom the previous Christmas to April was pulling trailers (onthe shift after Sanders'), testified that in February or March,while pulling out a 60-foot trailer, he sideswiped a tractortruck causing about $1,800 worth of damage, and that hereceived no reprimand, either written or oral. Nobody wasaround at the time. When his supervisor, Bally, came arounda few minutes later Bally remarked "that he thought thetractor truck was sticking out a little bit too far-that theydidn't park it back enough It was still on the road a little bit."He told Bally at the time that his brakes had failed to holdbecause only one hose was connected to the brakes. Accord-ing to Alvarez, 2 or 3 days later, when Bally told him of the61He conceded this on cross, adding, "but I didn't say that I did it either "62He admitted on cross that he did not mention this at the time he wasreprimanded on May 2363Hunziker denied ever having done this or having seen any others doit64A different trailer is needed for each customer65 A charge based on his discharge of September 25 was dismissed by theRegional Director, and an appeal therefrom was denied117extent of the damage he "kind of laughed and said, `Whenyou do something, you do it good, don't you?"'Bally testified that Alvarez had had verylittle training inpulling trailers as of the time of his accident and that manage-ment felt it was to blame for permitting him to do the workon his own in the face of his inadequate training; and that theaccident immediately led to the institution of a comprehen-sive training program in which Alvarez became one of thefirst trainees.Superintendent Allen testified that at thetimeof Purscell'sdischarge he read thereasonsto him from the final discipli-nary report which was based on Purscell's operation of acompany vehicle by himself after instructions not to do so,and, throughmisuse,damaging company property.He alsotestified that the only other trailer accident in the past 18months besides Purscell's and Alvarez' was one involvingSanders which had been due to faulty brakes.Hunziker testified that he had told Purscell not to drivealone except for practicing backing in and out in the dealer'sstock area when no stock or other vehicles were present; andthat his recommendation for Purscell's discharge flowedfrom Purscell's disregard of such safety instructions in lightof his entire safety recordB. AnalysisRespondent quite correctly urges that an employer's unionanimus, standing alone, cannot support an unfair labor prac-tice finding. I do not understand General Counsel to contendotherwise. The question remains, however, whether such ad-mitted animus here led to other conduct which was violativeof the Act.1.The allegedinterrogationLawhorne testified to three separate conversations withGeneral Foreman Hastings involving unlawful interrogation.In the first, according to his direct testimony, allegedly occur-ring April 16, Hastings asked him if he knew anything aboutthe Union and what he thought about it; and that Hastingsalso asked him if he was going to attend the meeting, statinghe knew when the meeting was to be held. On cross, hetestified first that Hastings did not ask him what he thoughtabout the Union until the next conversation, but soon re-tracted this. And instead of asking whether he was going toattend the meeting, he testified Hastings asked him "if therewas supposed to be a meeting " In his account of the secondmeeting (April 18) on direct examination, Hastings askedhim "who was at the meeting," but on cross, Hastings' ques-tion became, "how many" had attended. His direct versionof the third conversation (after the second union meeting)was in part a reprise of his account of the April 18 conversa-tion which he conceded on cross did not occur in the thirdconversation. In view of these numerous inconsistencies I amunable to credit Lawhorne's testimony over Hastings' simpleaccount of a single conversation in which Lawhorne hadvolunteered to Hastings the news of the approaching meetingof April 17, and Hastings had disavowed any inquisitive in-terest.Whether or not the remaining interrogative conversationsalleged occurred as testified to by General Counsel's wit- 118DECISIONSOF NATIONALLABOR RELATIONS BOARDnesses,I find the evidence insufficient to sustainan 8(a)(1)finding. All but two of such incidents concerned employeeswho admittedly had already volunteered to theirsupervisorsthe knowledge of their union affiliation or who had at leastopened the subject. Thus, Purscell's testimony at best wasthat shortly after disclosing his affiliation to Foreman Hun-ziker, Superintendent Allen, to whom Purscell had initiallyintended to make the disclosure, inquiredas tothe reasonunderlying Purscell's turn in that direction. Similarly, Fer-raraccio testified that Allen asked him if he was "one ofthem" near the and of the very shift on which Ferraraccio hadinformed Allen he wasa union organizer.As for Ferraracci-o's prior alleged conversation with Foreman Bregler in whichthe latter asked whether Ferraraccio had heard anythingmore about the Union, this appears to have been merely afollow-up on their earlier conversation at the Royal Castlerestaurant where Ferraraccio had concededly introduced thesubject bytellingBregler that he had heard the Union wasorganizing and asking whether Bregler had heard anythingabout it. In context,Bregler's alleged question could hardlyhave instilled in Ferraraccio the fear implicit in the kind ofinterrogation that contravenes employee rights under theAct.This leaves at most, therefore, ForemanWilliams' allegedinquiry as to whether Cone knew anything about the unioncampaign, and Foreman Shook's alleged question whetherSullivan was "for the union bit." Such isolatedinterrogationin a campaign marked by an apparentgeneral willingness ofemployees to identify themselves openly with the Union can-not suffice, in my opinion, to supportan 8(a)(1) finding.2.The allegedsurveillanceAs the factual recital demonstrates, there was sufficient"concern," upon the rebar employees' disclosure on May 16of their prounionleanings,to rouse Allen from homeat nightand to cause him to notify his superiors early the followingmorning. The admitted concern of Division Manager Creed,moreover, renders questionable the casualness of his visits tothe plant the next night and the one after, as he testifiedthereto. But even assuming the truth of the testimony thatthis led to the maintenance of an unprecedented vigil over therebar employees66 as they performed their work the next 2days,67no basis is perceived for a finding of unlawful sur-veillance. As Respondent's brief urges there was no evidencethat the employees' union activities were being watched orindeed that aught but their work activity was beingobserved.68No authority has been cited, nor am I aware ofany, holding such conduct to constitute unlawful surveillanceas alleged.66 No such watch was alleged to have been kept over the mill employees.67 Some of the testimony seems contrived,as, e.g, Purscell's statementthat Kampouns stood observing him and no one else over a 4-hour periodAt least two employees on the same shift and in the same area who appearedas witnesses(Shelton and Alvarez)gave no testimony concerning the al-leged surveillance68 1 do not credit Michael Martin's testimony suggesting that the allegedsurveillance extended to the lunchroom and the washroom He was the onlyemployee so to testify His testimony that the surveillance persisted beyondthe 2 days also contradicted that of the other employees3.The no-solicitation rule and its enforcementThere is no contention here that rule 4 was discriminatorilypromulgated or disparately enforced.69Nor, despite sometestimony that the rule was not brought to the attention ofcertain employees until after they breached it, does GeneralCounsel urge a finding of an 8(a)(1) violation based on thefailure to publish. General Counsel confines his attack to thethird sentence of the rule and particularly to the prohibitionof solicitation "on the Company's time."70 I find the rulepresumptively valid and that the record fails to establish itsunlawful enforcement.a.Presumptive validityThe basic ground rules applicable are spelled out inWaltonManufacturing Company,126 NLRB 697 (1960)," and sofar as the imposition of time limits is concerned a prohibitionrestricted to "workingtime" is presumptively valid while onethat extends to "nonworking time" is presumptively invalid.Although this seemingly facile dichotomy has proved lesseasy to apply the application must always further the Act'sobject to provide full scope for the exercise of the Section 7right circumscribed only by the employer's legitimate interestincontinuityofproductionandmaintenanceofdiscipline.72While the Board's decisions often appear dif-ficult to reconcile, the central thread seems to be that theemployer may proscribe solicitation at suchtimes as it isentitled to the labor of the particular solicitor or soliciteeregardless of the work status of the rest of the plant. More-over, the mere fact that the solicitor or solicitee or both maybe "on the clock" at the time is not decisive. An employee ona paid coffee break, for example, must be free to solicit or tobe solicited because he is not expected to be working duringsuch period.73 To the extent that thelanguage of a no-solici-tation rule accords such protection it is presumptively validand vice versa. The crucial question then, is whether theprohibited period of the rule extends beyond whatWalton,supra,calls "working time," resolving ambiguities "againstthe promulgator of the rule rather than against the employeeswho are supposed to abide by it."N.L.R.B. v.Miller,341F.2d 870, 874 (C.A. 2, 1965) .71No case has been cited by the General Counsel, nor has myresearch disclosed any, denying presumptive validity to a rulebanning solicitation "on company time." On the contrary,the Board has rejected that position.Cussins & Fearn Co.Inc.,d/b/a Buckeye Mart,170 NLRB 1, 4 (1968).75 The69Although General CounselelicitedfromBodeman thefactthat Re-spondent sponsorsannual solicitationfor the United Fund,there is noevidence that this occurson company time70 The firsttwo sentencesof the ruleare identical to languageapprovedby the BoardPepsi-Cola Bottlers of Miami, Inc.,155 NLRB 527, 528(1965)71 See alsoStoddard-Quirk Manufacturing Co.,138 NLRB 615 (1962)72N.LR B. v. Babcock & Wilcox Company, 351U S. 105, 113 (1965)73E g ,Olin Industries,Inc. vN.LR.B.,191 F.2d 613, 617 (C A. 5).74 Subject, however,to collateralevidenceas to the rule's interpretationand applicationR G Barry Corporation,162 NLRB 1472 (1967),Fergu-son-LanderBox Co,151 NLRB 1615 (1965)75 See alsoCampbell Soup Company,159 NLRB 74, 81-82 (1967),wherethe trial examiner, whose decision was adopted by the Board, found imper-missibly broad the phrases "during employees'workingtime on Companyproperty"and "duringCompany workinghours" as infringing on the right FLORIDA STEEL CORPORATIONcommon meaningof "company time"76isthe opposite ofthe employees' time, so that even if the employees are on apaid break, they are generally understood to be on their owntime, as indeed the employee testimony here indicated."For instance, William Martin testified that "company time"meant while he "was operating the crane" or while he "wasworking"; and Sullivan testified that when Hastings told himhe could not solicit "on company time" or "during the work-ing hours" he could "on [his] own time."78 "Companytime," in my opinion, has none of the ambiguity lurking inthe phrase "working hours" which latter could well mean allof the time the employees are on the employer's premises oreven off the premises within the workday.79 Yet the Boardholds a prohibitionagainstsolicitation "during workinghours" presumptively valid.Logan Manufacturing Company,162 NLRB 1586-87, 1599 (1967).80The only cases in which the Board has found fatal am-biguity in respect to "company time" have been where thatphrase was conjoined with "company property," as inMar-leneIndustries Corporation,166 NLRB 703 (1967) ("on com-pany time and on company property"), orWIPO, Inc.,199NLRB 649 (1972) ("on company time on company prop-erty"). Such treatment by the Board, however, fully conformsto that which it has given to "working time" and "workinghours" when those phrases appear in conjunction with "com-pany property" or a like term. Thus, despite the presumptivevalidity of "working time," and "working hours," the Boardhas found the following prohibitions of solicitation invalid:Campbell Soup Company,159 NLRB 74, 81-82 (1966) ("dur-ing employees' working time on Company property");"Glassmaster Plastics Company,203 NLRB 944 (1972), fn. 1("on company property during working time");82SouthernElectronics Co., Inc.,175 NLRB 69, 72 (1968) ("on companyproperty during working hours");G.C.Murphy Company,171 NLRB 370 (1968) ("on store premises during workinghours");Daylin Inc., Discount Division d/b/a Miller's Dis-count Department Stores,198 NLRB 281 (1972) ("on thesepremises during paid working hours"). Hence cases likeMar-leneandWIPOdonot negate the presumptive validity attach-ing to a prohibition limited to "company time" when thatphrase, as here, stands alone.83to solicit "not on company time " Indeed, in its lead case,Peyton Packing,Company,49 NLRB 828, 843-844, enfd 142 F 2d 1009 (CA 5), certdenied 323 U.S 730, the Board used "company time" interchangeably with"working time" and "working hours "76Or, as here, "the Company's time "77Note the union's recognition inCampbell Soup Company,170 NLRB1547, 1555-56 (1968), that "company time" was properly beyond the pro-tected period78 Indeed such inhibition as these employees thus felt was narrower thanthe permissible prohibition which of course extends to the working time ofthe solicitee as well as of the solicitor79 It is common, e.g., to refer to one's "working hours" as 9 to 5 ratherthan 9 to 12 and 1 to 5, to say nothing of break period in addition to thelunch hour80 Despite some references to "company time" inLogan (idat 1589), theBoard treatedit as a"working hours" case8i Set aside in this respect, 380 F 2d 372 (C A 5, 1967)82An identical rule was held not violative inCampbellSoupCompany,170 NLRB 1547, 1555-56 (1967), by resolving the acknowledged ambiguityin the employer's favor. on the basis of evidence that the parties understoodthat its applicability was limited to "company time "83Wholly inapposite in this connection areFasco Industries, Inc.,173NLRB 522 (1968), andUniroyal, Inc,197 NLRB 1034 (1972), both citedin General Counsel's closing statement. The former involved a rule which,b.Enforcement of the rule119Respondent's application of the rule was equally lawful. Asrecited above, of the testimony of the three employees bearingon theissue, that of two (William Martin and Purscell) showsthat the rule was invoked in terms identical to those as writ-ten, and, when related to specific conduct,as inMartin's case,involved actual working time, to wit, when he was operatinghis crane. Sullivan likewise conceded that his reprimandsrelated to his working time84 although he attributed to Fore-man Hastingssome statements going beyond the written ruleso asto preclude solicitation on company property even dur-ing nonworking time. Sullivan's testimony, however, wasquite confusing and self-contradictory.While his testimonyon direct examination was that Hastings had initially beratedhim on May 20 for "handing out union literature and solicit-ing on company property," and that when he denied it Hast-ings said he could not be "passing out union literature oncompany property [a]nd . . . soliciting for the union on com-pany time," he testified on cross-examination that what Hast-ingshad accused him of was both distribution and solicitationon both company property and company time, but a few lineslater the solicitation accusation narrowed briefly to "com-pany time," only to expand two pages later to include com-pany property again.Similarly, Sullivan's direct examination as to May 21 hasHastings saying he had warned Sullivan "about soliciting oncompany time," which Sullivan immediately changed to"company property"; and, consistent with the latter, hasHastings, at the very moment of handing Sullivan a discipli-nary report based on Sullivan's "soliciting employees duringtheir working time," asking Sullivan if he knew that "solicit-ing oncompany property,"was againstcompany rules. Oncross, however, he testified that Hastings had accused him inthis conversation of having solicited and distributed literatureon both company time and property, but that inexplainingthe rule to him Hastings had "just said thatitwasagainst theCompany rules to solicit on Company property." Then, onafter banning "all solicitation [without authorization]during workingtime," required authorization for solicitation "on nonworking timeexcept as permitted by Federal and State statutes and applicable courtdecisions thereunder, and then only if it does not interfere with the produc-tion of other employees or create safety or disciplinary problems" (173NLRB at 524) This rule, which would have taxed the skill of a labor lawexpert with a library at his disposal, was of course held presumptively invalidas not "understandable to the employees " The two rules involved inUniroyal,on the other hand, asserted by General Counsel to be "verysimilar" to that in the instant case, were quite understandable. One simplyand clearly barred all solicitation "on company property", and the other,with equal clarity, barred solicitation of funds without permission "on Com-pany premises at any time " (197 NLRB 1034 (1972) )84General Counsel's reliance, in this connection, onExide Alkaline Bat-tery Div. ofESB, Inc,177 NLRB 778 (1969), andMueller Brass Co.,204NLRB 617 (1973), is misplaced Those cases hold that nonworking timeduring which solicitation may not be barred includes not only scheduledbreaks but such other nonwork time as standing in line at the time clockwaiting to punch out at the end of the day(Exide)and waiting for a workassignment at the beginning of a shift(Mueller)This does not encompassevery momentary diversion from normal duties Extension of the principleto times when employees are at their workplaces in the middle of a shiftready to perform an assigned operation subject only, like the transportationdepartment mechanics here, to the imminent completion of a preliminaryoperation by others, would, in my opinion, render wholly valid no-solicita-tion rules impossible of enforcement 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing pressed, he went on to acknowledge that when Hastingshanded him the reprimand he told Sullivan that what wasprohibited by the rule was soliciting on "company time" or"working time," but reverted yet once again to the theme thatHastings told him of the rule "about soliciting on companyproperty."Hastings, on the other hand, gave a consistent account ofreprimanding Sullivan for soliciting on company time which,he made clear, meant working time." Since this accountsquared generally with the testimony of Martin and Purscellconcerning Respondent's interpretation of the rule, and inview of the internal inconsistencies in Sullivan's testimonyand most particularly the statement that Hastings asked himif he was aware of the rule against soliciting "on companyproperty" at the precise time that he issued Sullivan thewritten reprimand for "soliciting employees during theirworking time" consistent with the language of the rule, I amunable to credit Sullivan's testimony, and I accordingly findthat the General Counsel has failed to sustain his burden ofestablishing a violation in respect to Respondent enforcementof its no-solicitation rule.4.The 8(a)(3) allegationsa.Coneactivitynotwithstanding such activity was not outstand-ing. The credible evidence indicates that as of the time Coneagreed to Williams' request to lay over and work on the cranethe tundish cart had also broken down and needed repair, andthatWilliams had so advised Ramos; that both the crane andthe tundish cart were worked on during Ramos' shift; thatanother emergency job arose that required the reassignmentof at least two men (Adkins and Chevillot) from the crane;that when Ramos asked Cone to work on the tundish cart hehad already granted McLain's request to leave because ofillness;that Ramos did not authorize Cone to leave; 16 thateven crediting Cone's testimony concerning Adkins'messagefrom Hendry themessage was"to go on home since theycan't get the part"; that the inability to get the part for thecrane was immaterial to the need to complete the tundishcart; that the performance of that job was within Ramos'jurisdiction to which Cone was subject, at least until midnightwhen he would have been on duty for 16 hours; and thatDavis and Miller were fired simultaneously with Cone.In all these circumstances I am unable to find that thestated reason for Cone's discharge was pretextual for thepurpose of masking an unlawful motive.b.BlessingCone was the first dischargee of those alleged in the com-plaint.He was also the only one as to whose union activityRespondent denies prior knowledge. The only possible recordbasis for an inference of such knowledge consists of Cone'stestimony (1) that around Christmas, 4 months before theUnion's appearance, in a conversation with a number of otheremployees at which Foreman Williams was present, Conementioned the Union favorably; (2) that the day after the firstunion meeting Williams asked him if he knew anything aboutthe Union's coming in to which he responded negatively; and(3) that after the May 1 meeting Lawhorne answered Fore-man Hetrick's inquiry as to what the men were doing gath-ered in the melt shop office by saying that he and Cone weretrying to organize a union. In my opinion, the Christmasincident, which antedated the Union's appearance by about4 months and merely involved an expression of general ap-proval by Cone does not furnishparticularly strong supportfor a finding of motivation based on union activity in a dis-charge almost 5 months later. Nor may a finding of companyknowledge be deemed to rest on Cone's later denial to Wil-liams that he knew anything about the Union's campaign.And the difficulty with the Hetrick incident is twofold: First,Lawhorne's denial that he mentioned Cone's name on thatoccasion; and second, what would have amounted to unusualand inexplicable forbearance in Respondent's failure to en-force its rule 4 had it known that union activity was involvedbecause the incident occurred during the working time of thenumerous employees present including, by his own admis-sion, Cone.Moreover, Respondent's stated reason for Cone's dischargewas not so farfetched as to warrant an inference that thedischarge could only have been motivated by Cone's union85 In addition to his specific use of the phrase, "working time," Hastingsmentioned "going from furnace to furnace," "on the job," and "while he wasworking on Mr Sullivan's crane "I find the evidence insufficient to establish that Blessing'sdischarge was for other than good cause. He admitted re-sponding to Shook's second order to sweep up with "Goddamn it, quit pushing so hard. Back up a little bit." I creditShook's testimony that Blessing also threatened him by draw-ing back his fist.87 I am unable to find that either the givingof the order or Respondent's reaction to Blessing's violentresponse thereto was motivated in any way by Blessing'sprotected activity. I find instead that Shook was ordered todischarge Blessing because his superiors felt that to toleratesuch an unprecedented assault by lesser discipline would ex-pose management to unwarranted risk in the future.c.PurscellPurscell's employment record was marked by numerousreprimands and warnings starting well before the Union'sappearance. Indeed the incident involving the breakdown ofhis car on the way to work, suggests a possibly unreasonableor highhanded approach in the Company's treatment of itsemployees quite unrelated to union activities. In the briefperiod following disclosure of his union affiliation to Re-spondent he was involved in no less than four separate disci-plinary incidents all but one of which concerned matters ofsafety and one of which resulted in his suspension. While he86Despite Cone's testimony thatRamos said,"0 K.," Cone did notmention this to Hendry or Leedy. Nor did Cone tell Ramos that Hendry hadapproved his leaving87An element underminingBlessing's credibility, in my opinion, was hisrepeated denial that he had grinned during his discharge interview beforeadmitting that he "may have " Noted in this connection was his facileassumption that "since I had told him I was a union organizer-that Iwouldn't be around very along " This at a time when only one of the8(a)(3)'s alleged in the complaint (Cone) had been fired I do not believe thatthe voluntary disclosures of union affiliation on the scale here practicedwere in contemplation of discharge I suspect, on the contrary, that theywere designed precisely to avert that result FLORIDA STEEL CORPORATIONattempted to explain away his speeding the forklift heconceded he had not denied the accusation when he wassuspended therefor, asserting only that he had not admitteddoing it either. In view of this record, to find a violation basedon the accident resulting from his unauthorized operation ofthe muleH" would in effect afford immunity from dischargeto any employee who joins a union.d.MartinMartin was discharged, according to Respondent's tes-timony, because it had received employee information ofthreats by Martin that employees who failed to join the Unionwould suffer in respect to job tenure when the Union camein. I am unable on the instant record to find that it did notreceive such information or that Martin's discharge was notattributable thereto. The crucial issue here thus reduces towhether the General Counselhas sustainedthe burden ofproving that Martin did not make such threats.N.L.R.B. v.Burnup and Sims, Inc.,379 U.S 21, 23, fn. 3 (1964).Martin did not impress me favorably as a witness. And inat least three significant respects I found his testimony eitherinternally irreconcilable or at odds with other General Coun-sel testimony. He testified that he was not aware of Respon-dent's employee rules until after his discharge when theUnion showed them to him. Sullivan testified, however,that the rules were posted on the bulletin board in thecanteen andby the timeclock by the end of May or thefirstweek in June, approximately a month before Mar-tin's discharge,weeks before the incident precipitating it,and even prior to Martin's joining the Union.Similarly affecting Martin's credibility, in my view, was hisequivocal testimony concerning the reasons given to him dur-ing his discharge interview. Although his own testimonyshowed that Respondent's main concern at the time he wassuspended on June 29 pending further investigation was hisreported threats, he testified that all he was told in essence,when the reasons were read off to him the following Tuesday,was that he was being discharged for organizing on companytime.After flatly denying that any statement was made onthat occasion about threats, he qualified the denial to theextent of saying that they "might have" been mentioned butthat he could not recall it. Yet he nevertheless proceeded torequest the identity of those who had accused him of"threaten[ing]" them.Perhaps most telling of all was Martin's own lack of totalcertainty that he had made no threats. "I can't say definitely,because I can't recall.It isnot my nature. I don't want tothreaten anybody." is hardly an adequate predicate for afinding that the General Counsel successfully carried theburden of proving that no threats had in fact been made.I accordingly find the evidence insufficient to establish thateither the issuance of the disciplinary report to Martin onJune 29 or his subsequent discharge violated the Act.88 Clearly distinguishablefrom the prioraccidentsinvolving Alvarez andSanderse.Sullivan121Ihave already found, as indicated in section B,(3),(b),supra,that Sullivan's account of the reprimands given him inMay for violating rule 4 was entirely incredible. I find equallylacking in credibility much of his version of the accident inJuly that culminated in his discharge. In the first place hislow estimate of the extent of the damage was wholly incon-sistent not only with the testimony of other witnesses includ-ing Strickland, who had been called by the General Counsel,but also with the extensive repair work the accident actuallyentailed.Moreover, Sullivan's own explanation of the mannerin which the accident occurred indicates culpability on hispart to a degree sufficient to negate a finding of antiunionmotivation based upon the statutory requirement of a pre-ponderance of the evidence.He testified that at the time of the accident his crane had"no brakes," as distinguished from merely weak ones, and heevidently thought the situation extraordinary enough to war-rant calling the transportation foreman at home after mid-night although he was aware that it was not customary forthe transportation department to work on weekends. Yetadmittedly he failed to mention the traveling brakes to thetransportation foreman, confining his report at the time to thecondition of the hoist brakes. He also admitted that he hadnot observed the air-pressure gauge at the time of the acci-dent. And while he attempted to explain this away by sayinghe did not "normally" look at the pressuregauge, the admit-tedly abnormal character of the occasion would seem to haverequired the exercise of greater care than "normally." More-over, whatever the condition of the brakes, he had managedthem adequately for hours preceding the accident and he wasalso able to control them immediately after the accident,which suggests that the accident was attributable to somemiscalculation on Sullivan's part.In any event, it cannot be concluded from this record thatSullivan's discharge was motivated by his Union activity. I donot credit Sullivan's testimony that Weidman suggested atone point that Respondent recover the damages out of Sul-livan'spay.Ido not believeWeidman would haveentertained-much less voiced-a notion so palpably infeasi-ble in view of the extensive damage and lost production. Nordid Respondent's consideration of Sullivan's prior discipli-nary record necessarily indicate more than that the recordwas not good enough to justify his retention in the fact gf hisserious accident.89For all of the foregoing reasons, I find that the GeneralCounsel has failed to sustain his burden of proof and shallrecommend dismissal of the complaint.CONCLUSIONS OF LAW1.Florida Steel Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.United Steelworkers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.89 Even if the determining factor were Sullivan's union solicitation thathad resulted in his May 21 reprimand, the unprotected nature of suchconduct would prevent reliance thereon as a basis for finding a violation inthe discharge 122DECISIONSOF NATIONALLABOR RELATIONS BOARD3.General Counsel has failed to establish by a preponder-alleged in the complaint.ance of the evidence that Respondent violated the Act as[Recommended Order omitted from publication.]